--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 26th day of August,
2010 (this “Amendment”), is entered into among IntercontinentalExchange, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined in the
hereinafter defined Credit Agreement) party hereto, Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (“Wells Fargo”), and Bank
of America, N.A., as Syndication Agent for the Lenders (“BofA”).
 
RECITALS
 
A.           The Borrower, the Lenders, Wells Fargo and BofA are parties to that
certain Credit Agreement, dated as of March 31, 2010 (the “Credit Agreement”)
providing for a revolving credit facility in the aggregate principal amount of
$725,000,000.  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.
 
B.           The Borrower has requested certain amendments to the Credit
Agreement and the Administrative Agent and the Required Lenders have agreed to
make such amendments on the terms and conditions set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.1           Amendments to the Credit Agreement.  The Credit Agreement is
hereby amended to make all of the changes indicated as blacklined additions or
deletions in the composite conformed copy of the Credit Agreement attached
hereto as Exhibit A.
 
1.2           Amendments to Exhibits to the Credit Agreement.  The Exhibits to
the Credit Agreement are hereby amended as follows:
 
(a)           Exhibit A-3 to the Credit Agreement is hereby deleted in its
entirety and replaced with the new Exhibit A-3 to the Credit Agreement attached
hereto as Exhibit B.
 
(b)           A new Exhibit A-4 is hereby added as an exhibit to the Credit
Agreement in the form attached hereto as Exhibit C.
 
(c)           Exhibit B-2 to the Credit Agreement is hereby deleted in its
entirety and replaced with the new Exhibit B-2 to the Credit Agreement attached
hereto as Exhibit D.
 
1.3           Amendments to Schedules to the Credit Agreement.  Schedule 1.1(a)
to the Credit Agreement is hereby deleted in its entirety and replaced with the
new Schedule 1.1(a) to the Credit Agreement attached hereto as Exhibit E.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective as of the first date (such date being
referred to as the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
 
(a)           The Administrative Agent shall have received, dated as of the
First Amendment Effective Date, a counterpart of this Amendment signed on behalf
of each Credit Party and the Required Lenders.
 
(b)           Since December 31, 2009, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, there shall
not have occurred (i) a Material Adverse Effect or (ii) any event, condition or
state of facts that could reasonably be expected to have a Material Adverse
Effect.
 
(c)           The Borrower shall have paid all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).
 
ARTICLE III
 
CONFIRMATION OF REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants, on and as of the First Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such date, both immediately before and after
giving effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law),
and (iii) no Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date, both immediately before and after giving effect
to this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
 
Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general equitable principles or
by principles of good faith and fair dealing (regardless of whether enforcement
is sought in equity or at law), and shall not be discharged, diminished, limited
or otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if such Credit
Party has any such claims, counterclaims, offsets, or defenses to the Credit
Documents or any transaction related to the Credit Documents, the same are
hereby waived, relinquished, and released in consideration of the execution of
this Amendment.  This acknowledgement and confirmation by the Credit Parties is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this Amendment, and each Credit Party acknowledges that the Administrative
Agent and the Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1           Consent under the Existing 2007 Credit Agreement and the Existing
2009 Credit Agreement.  The undersigned, constituting the “Required Lenders”
under (and as defined in) each of the Existing 2007 Credit Facility and the
Existing 2009 Credit Facility, hereby consent to the incurrence of the
indebtedness by the Borrower under the New 2010 Term Loan Credit Facility for
purposes of Section 7.9 and Section 7.10 of the Existing 2007 Credit Facility
and the Existing 2009 Credit Facility.
 
5.2           Amendments to the Guaranty.  The undersigned Guarantors hereby
agree that the Guaranty is hereby amended as follows: (a) the cross reference to
“clause (ii) of Section 1(a)” in Section 1.12 of the Guaranty is hereby deleted
and replaced with a cross reference to “clause (B) of Section 1.1(i)”; (b) the
cross reference to “Section 13(b)” in Section 1.13(iii) is hereby deleted and
replaced with a cross reference to “Section 1.13(ii)”; and (c) the cross
reference to “Section 15” in Section 1.15 is hereby deleted and replaced with a
cross reference to “Section 1.15”.
 
5.3           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
 
5.4           Full Force and Effect.  Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof.  As used in the Credit Agreement,
“hereinafter,” “herein”, “hereafter”, “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
after amendment by this Amendment.  Any reference to the Credit Agreement or any
of the other Credit Documents herein (other than in Article I hereof) or in any
such documents shall refer to the Credit Agreement and Credit Documents as
amended hereby.  This Amendment is limited as specified and shall not constitute
or be deemed to constitute an amendment, modification or waiver of any provision
of the Credit Agreement except as expressly set forth herein.  This Amendment
shall constitute a Credit Document under the terms of the Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
5.5           Expenses.  The Borrower agrees on demand (i) to pay all reasonable
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Credit Documents delivered in
connection herewith.
 
5.6           Severability.  To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.
 
5.7           Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
 
5.8           Construction.  The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.
 
5.9           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy (or by PDF
formatted page sent by electronic mail) shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
[Signature Page to Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.
 
BORROWER:
INTERCONTINENTALEXCHANGE, INC.
     
 
By:
/s/ Scott A. Hill     Name: Scott A. Hill     Title:   Senior Vice President and
Chief Financial Officer

 
GUARANTORS:
 

  INTERCONTINENTALEXCHANGE INTERNATIONAL, INC.       By: 
/s/ Scott A.
Hill                                                                      
  Name:   Scott A. Hill   Title:    President and Treasurer         ICE MARKETS,
INC.         By: 
/s/ Scott A.
Hill                                                                      
  Name:   Scott A. Hill   Title:    President and Treasurer         ICE DATA, LP
  GENERAL PARTNER:   ICE Data Management Group, LLC         By: 
/s/ Scott A.
Hill                                                                      
  Name:   Scott A. Hill   Title:     Manager         ICE DATA MANAGEMENT GROUP,
LLC         By: 
/s/  Scott A.
Hill                                                                      
  Name:   Scott A. Hill   Title:     Manager         ICE DATA INVESTMENT GROUP,
LLC         By: 
/s/ Scott A.
Hill                                                                      
  Name:   Scott A. Hill   Title:     Manager

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 


 
CHATHAM ENERGY, LLC
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
YELLOWJACKET, INC.
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   Vice President & Treasurer
       
CREDITEX HOLDCO, LLC
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   Manager
       
ICE US HOLDING COMPANY GP LLC
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer
       
ICE FUTURES U.S., INC.
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
ECOPS, LLC
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
ICE CLEAR US, INC.
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDITEX GROUP INC.
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
ICE PROCESSING, LLC
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
CREDITEX LLC
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
CREDITTRADE INC.
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
CREDITEX SECURITIES CORPORATION
       
By:
/s/ Andrew J. Surdykowski
 
Name: Andrew J. Surdykowski
 
Title:   Assistant Secretary
       
ICE UK LP, LLC
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer
       
ICE UK GP, LLC
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
CHICAGO CLIMATE EXCHANGE, INC.
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   Treasurer
       
CHICAGO CLIMATE FUTURES EXCHANGE, LLC
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   Treasurer
       
TRADECAPTURE OTC HOLDINGS, INC.
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer
       
TRADECAPTURE OTC CORP.
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer
       
TAP & TRADE, INC.
       
By:
/s/ Scott A. Hill
 
Name: Scott A. Hill
 
Title:   President & Treasurer

 
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as Administrative Agent, Swingline Lender and as a Lender

 

 
By:
/s/ G. Mendel Lay, Jr.
 
Name: G. Mendel Lay, Jr.
 
Title:   Senior Vice President

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
       
By:
/s/ Thomas M. Paulk
 
Name: Thomas M. Paulk
 
Title:   Senior Vice President
     
BANK OF MONTREAL (Chicago Branch), as Documentation
Agent and as a Lender
       
By:
/s/ Linda Haven
 
Name: Linda Haven
 
Title:   Managing Director
     
FIFTH THIRD BANK, an Ohio banking corporation, as a Lender
     
By:
/s/ Mitchell A. Early
 
Name: Mitchell A. Early
 
Title:   Portfolio Manager
     
REGIONS BANK, as a Lender
     
By:
/s/ Stephen A. Brothers
 
Name: Stephen A. Brothers
 
Title:   Senior Vice President
     
SOCIETE GENERALE, as Documentation Agent and as a Lender
     
By:
/s/ Yao Wang
 
Name: Yao Wang
 
Title:   Vice President
     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Documentation Agent
and as a Lender
     
By:
/s/ Chimie T. Pemba
 
Name: Chimie T. Pemba
 
Title:   Authorized Signatory

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
     
By:
/s/ Robert Chelsey
 
Name: Robert Chelsey
 
Title:   Director
     
By:
/s/ Kathleen Bowers
 
Name: Kathleen Bowers
 
Title:   Director
     
MORGAN STANLEY BANK, N.A., as a Lender
     
By:
/s/ Ryan Vetsch
 
Name: Ryan Vetsch
 
Title:   Authorized Signatory
     
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Lender
     
By:
/s/ Henry Hsieh
 
Name: Henry Hsieh
 
Title:   Assistant Vice President
     
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
     
By:
/s/ Priscilla Hsing
 
Name: Priscilla Hsing
 
Title:   VP & DGM
     
THE CHIBA BANK, LTD., NEW YORK BRANCH, as a Lender
     
By:
/s/ Yukihito Inamura
 
Name: Yukihito Inamura
 
Title:   General Manager

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON, as a Lender
     
By:
/s/ Robert Motzel
 
Name: Robert Motzel
 
Title:   Vice President
     
FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
     
By:
/s/ Jenn-Hwa Wang
 
Name: Jenn-Hwa Wang
 
Title:   VP & General Manager

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

Composite Conformed Copy Reflecting First Amendment to the Credit Agreement
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association),
as Administrative Agent, Issuing Lender and Swingline Lender
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
SOCIETE GENERALE, and
BANK OF MONTREAL
as Documentation Agents
 
$725,000,000 Senior Revolving Credit Facilities
 
WELLS FARGO SECURITIES, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
 
Dated as of March 31, 2010
(as amended pursuant to the First Amendment to Credit Agreement,
dated as of August 26, 2010)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

             
Page
        ARTICLE I        
DEFINITIONS
           
1.1
Defined Terms
 
1
1.2
Accounting Terms
 
27
1.3
Other Terms; Construction
 
27
1.4
Currency Equivalents Generally
 
29
1.5
Redenomination of Certain Foreign Currencies
 
29
        ARTICLE II        
AMOUNT AND TERMS OF THE LOANS
           
2.1
Commitments
 
30
2.2
Borrowings
 
32
2.3
Disbursements; Funding Reliance; Domicile of Loans
 
36
2.4
Evidence of Debt; Notes
 
36
2.5
Termination and Reduction of Commitments and Swingline Commitments
 
37
2.6
Mandatory Payments and Prepayments
 
39
2.7
Voluntary Prepayments
 
40
2.8
Interest
 
40
2.9
Fees
 
42
2.10
Interest Periods
 
43
2.11
Conversions and Continuations
 
44
2.12
Method of Payments; Computations; Apportionment of Payments
 
45
2.13
Recovery of Payments
 
47
2.14
Pro Rata Treatment
 
47
2.15
Increased Costs; Change in Circumstances; Illegality
 
48
2.16
Taxes
 
50
2.17
Compensation
 
52
2.18
Replacement of Lenders; Mitigation of Costs
 
53
2.19
Letters of Credit
 
54
2.20
Increase in Commitments
 
61
2.21
Defaulting Lenders
 
62
2.22
Additional Reserve Costs
 
64

 
 
i

--------------------------------------------------------------------------------

 
 

        ARTICLE III        
CONDITIONS OF BORROWING
           
3.1
Conditions of Initial Borrowing
 
65
3.2
Conditions of All Borrowings
 
68
        ARTICLE IV        
REPRESENTATIONS AND WARRANTIES
           
4.1
Corporate Organization and Power
 
68
4.2
Authorization; Enforceability
 
69
4.3
No Violation
 
69
4.4
Governmental and Third-Party Authorization; Permits
 
69
4.5
Litigation
 
69
4.6
Taxes
 
70
4.7
Subsidiaries
 
70
4.8
Full Disclosure
 
70
4.9
Margin Regulations
 
70
4.10
No Material Adverse Effect
 
71
4.11
Financial Matters
 
71
4.12
Ownership of Properties
 
72
4.13
ERISA
 
72
4.14
Environmental Matters
 
72
4.15
Compliance with Laws
 
73
4.16
Intellectual Property
 
73
4.17
Regulated Industries
 
73
4.18
Insurance
 
73
4.19
Material Contracts
 
73
4.20
No Burdensome Restrictions
 
73
4.21
OFAC; Anti-Terrorism Laws
 
74
        ARTICLE V        
AFFIRMATIVE COVENANTS
           
5.1
Financial Statements
 
74
5.2
Other Business and Financial Information
 
76
5.3
Compliance with All Material Contracts
 
78
5.4
Existence; Franchises; Maintenance of Properties
 
78
5.5
Use of Proceeds
 
78
5.6
Compliance with Laws
 
78
5.7
Payment of Obligations
 
78
5.8
Insurance
 
79

 
 
ii

--------------------------------------------------------------------------------

 
 
5.9
Maintenance of Books and Records; Inspection
 
79
5.10
Permitted Acquisitions
 
79
5.11
Creation or Acquisition of Subsidiaries
 
80
5.12
OFAC, PATRIOT Act Compliance
 
81
5.13
Further Assurances
 
81
        ARTICLE VI        
FINANCIAL COVENANTS
           
6.1
Maximum Total Leverage Ratio
 
81
6.2
Minimum Interest Coverage Ratio
 
81
        ARTICLE VII        
NEGATIVE COVENANTS
           
7.1
Merger; Consolidation
 
82
7.2
Indebtedness
 
82
7.3
Liens
 
84
7.4
Asset Dispositions
 
85
7.5
Acquisitions
 
86
7.6
Restricted Payments
 
86
7.7
Transactions with Affiliates
 
87
7.8
Lines of Business
 
87
7.9
Limitation on Certain Restrictions
 
87
7.10
No Other Negative Pledges
 
88
7.11
Investments in Subsidiaries
 
88
7.12
Fiscal Year
 
88
7.13
Accounting Changes
 
88
        ARTICLE VIII        
EVENTS OF DEFAULT
           
8.1
Events of Default
 
89
8.2
Remedies:  Termination of Commitments, Acceleration, etc
 
91
8.3
Remedies: Set-Off
 
92
        ARTICLE IX        
THE ADMINISTRATIVE AGENT
           
9.1
Appointment and Authority
 
92

 
 
iii

--------------------------------------------------------------------------------

 
 
9.2
Rights as a Lender
 
92
9.3
Exculpatory Provisions
 
92
9.4
Reliance by Administrative Agent
 
93
9.5
Delegation of Duties
 
94
9.6
Resignation of Administrative Agent
 
94
9.7
Non-Reliance on Administrative Agent and Other Lenders
 
95
9.8
No Other Duties, Etc
 
95
9.9
Guaranty Matters
 
95
9.10
Swingline Lender
 
95
        ARTICLE X        
MISCELLANEOUS
           
10.1
Expenses; Indemnity; Damage Waiver
 
95
10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
 
97
10.3
Waiver of Jury Trial
 
98
10.4
Notices; Effectiveness; Electronic Communication
 
98
10.5
Amendments, Waivers, etc
 
99
10.6
Successors and Assigns
 
101
10.7
No Waiver
 
104
10.8
Survival
 
105
10.9
Severability
 
105
10.10
Construction
 
105
10.11
Confidentiality
 
105
10.12
Counterparts; Integration; Effectiveness
 
106
10.13
Disclosure of Information
 
106
10.14
USA Patriot Act Notice
 
106

 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO FIRST AMENDMENT
COMPOSITE CONFORMED COPY
REFLECTING FIRST AMENDMENT
 
CUSIP Number: Deal # 45865UAL6
Revolving Loans (Dollar Loans) CUSIP # 45865UAM4
Revolving Loans (Multicurrency Loans) CUSIP # 45865UAN2
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 31st day of March, 2010, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association), as Administrative
Agent (as hereinafter defined) for the Lenders, and BANK OF AMERICA, N.A., as
Syndication Agent (as hereinafter defined) for the Lenders (“BofA”).
 
BACKGROUND STATEMENT
 
The Borrower has requested that the Lenders make available to the Borrower
revolving credit facilities in the aggregate principal amount of
$725,000,000.  The Borrower will use the proceeds of these facilities as
provided in Section 5.5.  The Lenders are willing to make available to the
Borrower the credit facilities described herein subject to and on the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
 
“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by the Borrower and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
 
“Additional Commitment” has the meaning set forth in Section 2.20(c).
 
“Additional Lender” has the meaning set forth in Section 2.20(a).
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity, provided that it is understood that matters concerning the
funding of Multicurrency Loans denominated in a Foreign Currency and
Multicurrency Swingline Loans and the disbursement of the proceeds thereof will
be administered by the Multicurrency Agent, and references herein to the
“Administrative Agent” in such a context shall be deemed to refer to the
“Multicurrency Agent”.
 
“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party.
 
“Agents” means, collectively, the Multicurrency Agent and the Administrative
Agent.
 
“Aggregate Revolving Dollar Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Dollar Loans outstanding at such time,
(ii) the aggregate principal amount of Swingline Loans outstanding at such time
and (iii) the aggregate Letter of Credit Exposure of all Dollar Lenders at such
time.
 
“Aggregate Revolving Multicurrency Credit Exposure” means, at any time, the sum
of (i) the Dollar Amount of the Multicurrency Loans outstanding at such time,
and (ii) the Dollar Amount of the Multicurrency Swingline Loans outstanding at
such time.
 
“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
 
“Applicable Commitment Percentage” means, at any time with respect to either the
Dollar Commitments or the Multicurrency Commitments, the percentage that the
aggregate Dollar Commitments or the aggregate Multicurrency Commitments, as the
case may be, bear to the Commitments at such time.
 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section  2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):
 
Tier
 
Total Leverage Ratio
 
Applicable
LIBOR
Margin
   
Applicable
Base Rate
Margin
   
Applicable
Commitment
Fee Rate
                               
I
 
Less than 1.0 to 1.0
    2.00 %     1.00 %     0.35 %
II
 
Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0
    2.25 %     1.25 %     0.40 %
III
 
Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0
    2.50 %     1.50 %     0.45 %
IV
 
Greater than or equal to 2.0 to 1.0
    3.00 %     2.00 %     0.50 %

 
 
3

--------------------------------------------------------------------------------

 
 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the fees payable pursuant to Section  2.9 shall be adjusted
effective as of such Adjustment Date (based upon the calculation of the Total
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections  5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section  5.2(a), then at all times from
and including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier IV above
(notwithstanding the actual Total Leverage Ratio).  For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
first fiscal quarter of fiscal year 2010, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section  5.1(a) or Section  5.1(b), as the case may be, of
(i) financial statements as of the end of and for such Reference Period and
(ii) a duly completed Compliance Certificate with respect to such Reference
Period.  From the Closing Date until the first Adjustment Date requiring a
change in any Applicable Percentage as provided herein, each Applicable
Percentage shall be based on Tier I above.
 
“Applicable Period” has the meaning set forth in Section 5.1(c).
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Banc of America Securities LLC and
their respective successors.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section  10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
 
“Bankruptcy Code” means 11 U.S.C. §§  101 et seq., as amended from time to time,
and any successor statute.
 
 
4

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means the occurrence of an event specified in Section 
8.1(f) or Section  8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
“Base Rate Loan” means, at any time, any Revolving Loan that bears interest at
such time at the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section  2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by the Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.
 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination relevant to a LIBOR Loan or a LIBOR Market Index
Rate Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market and (iii) in respect of any notice or determination in connection with,
and payments of principal and interest on, Loans denominated in Euros, such day
is also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros.
 
“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections  7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
 
“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).
 
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause  (i) above entered into with any bank or trust company meeting the
qualifications specified in clause  (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
 
6

--------------------------------------------------------------------------------

 
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals that are Continuing Directors.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans, Multicurrency
Loans, Dollar Swingline Loans or Multicurrency Swingline Loans; when used in
reference to any Lender, refers to whether such Lender is a Dollar Lender or a
Multicurrency Lender; and, when used in reference to any Commitment, refers to
whether such Commitment is a Dollar Commitment or Multicurrency Commitment.
 
“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Sections  3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
 
“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt (including the unused fees provided for under Section  2.9)
paid, accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period.
 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such period, and
(ii) the net income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than a Credit Document) or Requirement of
Law applicable to such Subsidiary.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of the Borrower (i) who were members of that
board or equivalent governing body on the date 24 months prior to such date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
 
8

--------------------------------------------------------------------------------

 
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 
“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, the Guaranty, and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower or any other Credit Party with
respect to this Agreement, in each case as amended, modified, supplemented or
restated from time to time.
 
“Credit Parties” means the Borrower, each of the Subsidiary Guarantors and their
respective successors.
 
“Currency” means Dollars or any Foreign Currency.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed to fund any Loan, or any participation
interest in Letters of Credit or Swingline Loans, in each case requested and
permitted to be made hereunder in accordance with the terms hereof, which
failure has not been cured within three Business Days after the date on which it
is required to fund such Loan or participation interest hereunder, (ii) has
notified the Borrower, the Administrative Agent, Swingline Lender or the Issuing
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after written request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in Letters of Credit or Swingline Loans, (iv) has failed to pay
to the Administrative Agent, the Swingline Lender, the Issuing Lender or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured, or (v) (a) has become or is insolvent or has a parent company
that has become or is insolvent, (b) has become the subject of a proceeding
under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it (including, without limitation, the appointment of
the Federal Deposit Insurance Corporation as a receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the Federal
Deposit Insurance Act), or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or (c) has a parent company that has become the subject of a
proceeding under any Debtor Relief Law, or has had a receiver, conservator,
trustee or custodian appointed for it (including, without limitation, the
appointment of the Federal Deposit Insurance Corporation as a receiver or
conservator by a federal or state chartering authority or otherwise pursuant to
the Federal Deposit Insurance Act), or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment.
 
 
9

--------------------------------------------------------------------------------

 
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
 
“Dollar Amount” means, at any time: (a) with respect to an amount denominated in
Dollars, such amount; and (b) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.
 
“Dollar Commitment” means, with respect to any Dollar Lender at any time, the
commitment of such Lender to make Dollar Loans and participate in Letters of
Credit and Dollar Swingline Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on Schedule 
1.1(a) under the caption “Dollar Commitment” or, if such Lender has entered into
one or more Assignment and Assumptions, the amount set forth for such Lender at
such time in the Register maintained by the Administrative Agent pursuant to
Section  10.6(c) as such Lender’s “Dollar Commitment,” in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof or
increased from time to time pursuant to Section 2.20.
 
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date of
determination, based upon the Spot Rate.
 
“Dollar Lender” means each Person listed on Schedule 1.1(a) as having a Dollar
Commitment and each other Person that becomes a “Dollar Lender” hereunder
pursuant to Section 2.18(a), Section 2.20 or Section  10.6, and their respective
successors and assigns.
 
“Dollar Loan” means any Revolving Loan made by a Dollar Lender pursuant to
Section 2.1(a) denominated in Dollars.
 
 
10

--------------------------------------------------------------------------------

 
 
“Dollar Note” means, with respect to any Dollar Lender requesting the same, the
promissory note of the Borrower in favor of such Dollar Lender evidencing the
Dollar Loans made by such Lender pursuant to Section  2.1(a), in substantially
the form of Exhibit A-1, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.
 
“Dollars” or “$” means dollars of the United States of America.
 
“Dollar Swingline Commitment” means $50,000,000, or, if less, the aggregate
Dollar Commitments at the time of determination, as such amount may be reduced
at or prior to such time pursuant to the terms hereof.
 
“Dollar Swingline Exposure” means, with respect to any Dollar Lender at any
time, its maximum aggregate liability to make Refunded Swingline Loans pursuant
to Section  2.2(e) to refund, or to purchase participations pursuant to Section 
2.2(f) in, Dollar Swingline Loans that are outstanding at such time.
 
“Dollar Swingline Loans” has the meaning set forth in Section 2.1(c).
 
“Dollar Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Dollar Swingline Loans made by the Swingline Lender pursuant to Section  2.1(c),
in substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.
 
 
11

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections  414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:   (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or Section
206(g)(2)(B) of ERISA.
 
 
12

--------------------------------------------------------------------------------

 
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” has the meaning given to such term in Section  8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section  2.18(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section  2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section  2.16(a).
 
“Existing 2007 Credit Facility” has the meaning set forth in Section 3.1(c).
 
“Existing 2009 Credit Facility” has the meaning set forth in Section 3.1(d).
 
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.1(b) and continued under this Agreement as Letters of Credit issued by the
Issuing Bank pursuant to Section 2.19.
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 
 
13

--------------------------------------------------------------------------------

 
 
“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
 
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
the Borrower.
 
“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.
 
“Foreign Currency” means Euro or Sterling.
 
“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section  1.2).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).
 
“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit E, as
amended, modified, restated or supplemented from time to time.
 
 
14

--------------------------------------------------------------------------------

 
 
“Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to Section
5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv)
ICE Trust, (v) ICE Clear Canada, and (vi) such other clearing houses owned and
operated by the Borrower in the future, in each case in which its clearing
members make deposits to secure the obligations of its clearing members and
which is used to cover the losses sustained by such Person as a result of the
default of any such clearing member.
 
“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrower and its Subsidiaries, the
term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:   (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.
 
 
15

--------------------------------------------------------------------------------

 
 
“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated in England and Wales and an indirect Wholly-Owned Subsidiary of the
Borrower.
 
“ICE Clear Europe Payment Services Agreement” shall mean the Payment Services
Agreement between ICE Clear Europe and Citibank, N.A., London Branch, in a form
reasonably acceptable to the Administrative Agent, for the purpose of providing
an intraday liquidity line of credit to handle timing differences between
receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Trust” means ICE Trust U.S. LLC, a New York limited liability trust company
and a Subsidiary of the Borrower.
 
“Increasing Lender” has the meaning set forth in Section 2.20(a).
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses  (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
 
 
16

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
 
“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
 
“Interest Period” has the meaning given to such term in Section  2.10.
 
“Investments” has the meaning given to such term in Section 7.11.
 
“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Banc of America Securities LLC, to the Borrower, dated February
11, 2010, relating to certain fees payable by the Borrower in respect of the
transactions contemplated by this Agreement, as amended, modified, restated or
supplemented from time to time.
 
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types and Classes of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.
 
 
17

--------------------------------------------------------------------------------

 
 
“Letter of Credit Exposure” means, with respect to any Dollar Lender at any
time, such Lender’s ratable share (based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments at such time, or if the
Dollar Commitments have been terminated, based upon the proportion that its
Revolving Dollar Credit Exposure bears to the Aggregate Revolving Dollar Credit
Exposure) of the sum of (i) the aggregate Stated Amount of all Letters of Credit
outstanding at such time and (ii) the aggregate amount of all Reimbursement
Obligations outstanding at such time.
 
“Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.
 
“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).
 
“Letters of Credit” has the meaning given to such term in Section 2.19(a).
 
“LIBOR Loan” means, at any time, any Revolving Loan that bears interest at such
time at the applicable Adjusted LIBOR Rate.
 
“LIBOR Market Index Rate” means, for any date, the rate for one month deposits
in the applicable Currency as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m. London time, on such day, or if such day is not a London Banking Day,
then the immediately preceding London Banking Day (or if not so reported, then
as reasonably determined by the Administrative Agent from another recognized
source or interbank quotation).
 
“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.
 
“LIBOR Rate” means, with respect to each LIBOR Loan denominated in any Currency
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum obtained by dividing (i)  (y) the rate of interest appearing on
Reuters Screen LIBOR01 Page (or any successor page) that represents an average
British Bankers Association Interest Settlement Rate for deposits denominated in
such Currency or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates at which deposits in such Currency in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market, in each
case under (y) and (z) above at approximately 11:00 a.m., London time, two (2)
Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in an amount substantially equal
to the amount of Wells Fargo’s LIBOR Loan comprising part of such Borrowing, by
(ii) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
 
 
18

--------------------------------------------------------------------------------

 
 
“Loans” means any or all of the Revolving Loans and the Swingline Loans.
 
“Local Time” means (a) in the case of Multicurrency Loans denominated in Foreign
Currency or Multicurrency Swingline Loans, London time, and (b) in all other
cases, Charlotte, North Carolina time.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, (ii) the ability of the Credit Parties, taken as a whole, to
perform their respective obligations under this Agreement or any of the other
Credit Documents or (iii) the legality, validity or enforceability of this
Agreement or any of the other Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.
 
“Material Contract” has the meaning given to such term in Section  4.19.
 
“Maturity Date” means the third anniversary of the Closing Date.
 
“Multicurrency Agent” means Wells Fargo Bank, National Association, London
Branch, and any other financial institution designated by the Administrative
Agent (and reasonably acceptable to the Borrower) to act as its sub-agent and
correspondent hereunder in respect of the disbursement and payment of
Multicurrency Loans denominated in a Foreign Currency and Multicurrency
Swingline Loans.
 
“Multicurrency Commitment” means, with respect to any Multicurrency Lender at
any time, the commitment of such Lender to make Multicurrency Loans and
participate in Multicurrency Swingline Loans in an aggregate principal amount at
any time outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Multicurrency Commitment” or, if such Lender
has entered into one or more Assignment and Assumptions, the amount set forth
for such Lender at such time in the Register maintained by the Administrative
Agent pursuant to Section  10.6(c) as such Lender’s “Multicurrency Commitment,”
in either case, as such amount may be reduced at or prior to such time pursuant
to the terms hereof or increased from time to time pursuant to Section 2.20.
 
“Multicurrency Lender” means each Person listed on Schedule 1.1(a) as having a
Multicurrency Commitment and each other Person that becomes a “Multicurrency
Lender” hereunder pursuant to Section 2.18(a), Section 2.20 or Section  10.6,
and their respective successors and assigns.
 
“Multicurrency Loan” means any Revolving Loan made by a Multicurrency Lender
pursuant to Section 2.1(b) denominated in Dollars or a Foreign Currency.
 
“Multicurrency Note” means, with respect to any Multicurrency Lender requesting
the same, the promissory note of the Borrower in favor of such Multicurrency
Lender evidencing the Multicurrency Loans made by such Lender pursuant to
Section  2.1(b), in substantially the form of Exhibit A-2, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
“Multicurrency Swingline Commitment” means $150,000,000, or, if less, the
aggregate Multicurrency Commitments at the time of determination, as such amount
may be reduced at or prior to such time pursuant to the terms hereof.
 
“Multicurrency Swingline Exposure” means, with respect to any Multicurrency
Lender at any time, its maximum aggregate liability to make Refunded Swingline
Loans pursuant to Section  2.2(e) to refund, or to purchase participations
pursuant to Section  2.2(f) in, Multicurrency Swingline Loans that are
outstanding at such time.
 
“Multicurrency Swingline Loan” has the meaning set forth in Section 2.1(d).
 
“Multicurrency Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Multicurrency Swingline Loans made by the Swingline Lender pursuant to Section 
2.1(d), in substantially the form of Exhibit A-4, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section  4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii)  the amount required to retire Indebtedness to the extent
such Indebtedness is secured by Liens on the subject property; it being
understood that the term “Net Cash Proceeds” shall include, as and when
received, any cash received upon the sale or other disposition of any non-cash
consideration received by any Credit Party in respect of any of the foregoing
events.
 
“New 2010 Term Loan Credit Facility” means the Credit Agreement, dated as of
August 26, 2010, by and among the Borrower, Wells Fargo, as administrative
agent, BofA, as syndication agent and the lenders party thereto, providing for a
term loan credit facility in the amount of $400,000,000
 
“Nonconsenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section  10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Wholly-Owned Subsidiary” has the meaning given to such term in Section
7.11.
 
“Notes” means any or all of the Dollar Notes, the Multicurrency Notes and the
Swingline Notes.
 
 
20

--------------------------------------------------------------------------------

 
 
“Notice of Borrowing” has the meaning given to such term in Section  2.2(b).
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section  2.11(b).
 
“Notice of Swingline Borrowing” has the meaning given to such term in Section 
2.2(d).
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations, and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Subsidiary Guarantor to the Administrative Agent,
any Lender, the Swingline Lender, the Issuing Lender or any other Person
entitled thereto, under this Agreement or any of the other Credit Documents, and
all payment and other obligations owing or payable at any time by the Borrower
to any Hedge Party under or in connection with any Hedge Agreement to fix or
limit interest rates payable by the Borrower in respect of any Loans, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” has the meaning given to such term in Section  10.6(d).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule  1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.
 
 
21

--------------------------------------------------------------------------------

 
 
“Permitted Asset Disposition” means any Asset Disposition permitted under
Section  7.4(iv).
 
“Permitted Liens” has the meaning given to such term in Section  7.3.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of Section 
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Borrower or any ERISA Affiliate may have
any liability.
 
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008.  However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where: (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
 
“Pro Forma Basis” has the meaning given to such term in Section  1.3(c).
 
“Prohibited Transaction” means any transaction described in (i) Section  406 of
ERISA that is not exempt by reason of Section  408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 
4975(c)(2) or 4975(d) of the Code.
 
“Projections” has the meaning given to such term in Section  4.11(b).
 
“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Refunded Swingline Loans” has the meaning given to such term in Section 
2.2(e).
 
“Register” has the meaning given to such term in Section  10.6(c).
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).
 
 
22

--------------------------------------------------------------------------------

 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section  4043(c) of ERISA for which the 30-day notice
under Section  4043(a) of ERISA has not been waived by the PBGC (including,
without limitation, any failure to meet the minimum funding standard of, or
timely make any required installment under, Section 412 of the Code or Section
302 of ERISA, regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code), (ii) any such “reportable event” subject to advance
notice to the PBGC under Section  4043(b)(3) of ERISA, (iii) any application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Code, and (iv) a cessation of operations described in Section 
4062(e) of ERISA.
 
“Required Lenders” means, at any time, the Revolving Credit Lenders holding
outstanding Revolving Loans and Unutilized Commitments (or, after the
termination of the Commitments, outstanding Revolving Loans, Letter of Credit
Exposure and Swingline Exposure) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Loans and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Revolving Loans, Letter of Credit Exposure and Swingline
Exposure), provided that the Commitment of, and the portion of the outstanding
Revolving Loans and other Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.  The Required Lenders of a Class (which shall include the
terms “Required Dollar Lenders” and “Required Multicurrency Lenders”) means
Lenders having Revolving Credit Exposures and unused Commitments of such Class
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments of such Class at such time.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority or any Self-Regulatory Organization, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
 
“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.
 
 
23

--------------------------------------------------------------------------------

 
 
“Revaluation Date” means with respect to any Multicurrency Loan or Multicurrency
Swingline Loan, each of the following: (i) each date of a Borrowing of a LIBOR
Loan denominated in a Foreign Currency or a Multicurrency Swingline Loan, (ii)
each date of a continuation of a LIBOR Loan denominated in a Foreign Currency,
and (iii) such additional dates as the Administrative Agent or the Swingline
Lender shall reasonably determine or the Required Multicurrency Lenders shall
reasonably require.
 
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (i) the aggregate principal Dollar Amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Swingline Exposure at such time, and (iii) such Lender’s Letter of
Credit Exposure at such time.
 
“Revolving Credit Lenders” means, collectively, the Dollar Lenders and the
Multicurrency Lenders.
 
“Revolving Dollar Credit Exposure” means, with respect to any Dollar Lender at
any time, the sum of (i) the aggregate principal amount of all Dollar Loans made
by such Lender that are outstanding at such time, (ii) such Lender’s Dollar
Swingline Exposure at such time and (iii) such Lender’s Letter of Credit
Exposure at such time.
 
“Revolving Multicurrency Credit Exposure” means, with respect to any
Multicurrency Lender at any time, the sum of (i) the aggregate Dollar Amount of
all Multicurrency Loans made by such Lender that are outstanding at such time,
and (ii) the Dollar Amount of such Lender’s Multicurrency Swingline Exposure at
such time.
 
“Revolving Loans” means, collectively, the Dollar Loans and the Multicurrency
Loans.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii)  (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
 
 
24

--------------------------------------------------------------------------------

 
 
“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publically available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, the Administrative Agent may use any reasonable method it deems
appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.
 
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).
 
“Sterling” or “£” means the lawful money of the United Kingdom.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.
 
“Swingline Commitment” means the Dollar Swingline Commitment or Multicurrency
Swingline Commitment, or both, as the context requires.
 
“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Swingline Exposure or Multicurrency Swingline Exposure, or both,
as the context requires.
 
“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
 
“Swingline Loans” has the meaning given to such term in Section 2.1(d).
 
“Swingline Maturity Date” means the day which is 30 days prior to the Maturity
Date.
 
“Swingline Note” means the Dollar Swingline Note or the Multicurrency Swingline
Note, or both, as the context requires.
 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Target” has the meaning given to such term in Section 5.10(a)(i).
 
 
25

--------------------------------------------------------------------------------

 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Terminating Liquidity Facility” has the meaning set forth in Section 3.1(e).
 
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section  2.5 or Section  8.2.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
 
“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
 
“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Type” has the meaning given to such term in Section  2.2(a).
 
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.
 
“Unutilized Commitment” means, with respect to any Revolving Credit Lender at
any time, such Lender’s Unutilized Dollar Commitment or Unutilized Multicurrency
Commitment, as the context may require.
 
“Unutilized Dollar Commitment” means, with respect to any Dollar Lender at any
time, such Lender’s Dollar Commitment at such time less the sum of (i) the
aggregate principal amount of all Dollar Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure at such
time and (iii) such Lender’s Letter of Credit Exposure at such time.
 
“Unutilized Dollar Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Dollar Swingline Commitment at such time less the
aggregate principal amount of all Dollar Swingline Loans that are outstanding at
such time.
 
 
26

--------------------------------------------------------------------------------

 
 
“Unutilized Multicurrency Commitment” means, with respect to any Multicurrency
Lender at any time, such Lender’s Multicurrency Commitment at such time less the
sum of (i) the aggregate principal amount of all Multicurrency Loans made by
such Lender that are outstanding at such time and (ii) such Lender’s
Multicurrency Swingline Exposure at such time.
 
“Unutilized Multicurrency Swingline Commitment” means, with respect to the
Swingline Lender at any time, the Multicurrency Swingline Commitment at such
time less the aggregate principal amount of all Multicurrency Swingline Loans
that are outstanding at such time.
 
“Wells Fargo” means Wells Fargo Bank, National Association (successor by merger
to Wachovia Bank, National Association), and its successors and assigns.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC, to the Borrower, dated February 11, 2010, relating to certain
fees payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
1.2           Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with, GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower and its Subsidiaries delivered to the Lenders prior to the Closing
Date; provided that if the Borrower notifies the Administrative Agent that it
wishes to amend any financial covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article  VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.
 
1.3           Other Terms; Construction.
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein or in any other
Credit Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Credit Document, shall be construed to refer to such Credit Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)          All references herein to the Lenders or any of them shall be deemed
to include the Swingline Lender and the Issuing Lender unless specifically
provided otherwise or unless the context otherwise requires.
 
(c)          Notwithstanding the foregoing, calculations to determine compliance
by the Borrower for any period with the Total Leverage Ratio covenant as set
forth in Article  VI, and calculations of the financial covenants contained in
Article  VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
 
(i)            any Indebtedness incurred or assumed by any Credit Party in
connection with any transaction (including any Indebtedness of a Person acquired
in a Permitted Acquisition that is not retired or repaid in connection
therewith) shall be deemed to have been incurred or assumed as of the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);
 
(ii)           any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of the first day
of the applicable period;
 
(iii)           with respect to any Permitted Acquisition, (A) income statement
items (whether positive or negative), cash flow statements (as they relate to
Capital Expenditures and Capitalized Software Development Costs) and balance
sheet items attributable to the Person or assets acquired shall (to the extent
not otherwise included in the consolidated financial statements of the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with other
provisions of this Agreement) be included in such calculations to the extent
relating to the applicable period, provided that such income statement, cash
flow statement and balance sheet items are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent, and
(B) operating expense reductions, cost savings and other pro forma adjustments
attributable to such Permitted Acquisition may be included to the extent that
such adjustments (y) would be permitted pursuant to Article  XI of Regulation
S-X under the Securities Act (irrespective of whether the Borrower is subject
thereto) or (z) have been approved in writing by the Administrative Agent; and
 
 
28

--------------------------------------------------------------------------------

 
 
(iv)           with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
 
1.4            Currency Equivalents Generally.
 
(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Borrower, provided that the failure of the Administrative Agent to
provide the Borrower with any such notice shall neither affect any obligations
of the Borrower hereunder or the applicability of the Spot Rate as so determined
nor result in any liability on the part of the Administrative Agent to the
Borrower.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable Currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial ratios hereunder or except as otherwise provided herein,
the applicable amount of any Currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Amount as so determined by the
Administrative Agent in accordance with this Agreement.
 
(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a LIBOR Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or LIBOR Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest unit of such Foreign Currency), as determined by the Administrative
Agent.
 
1.5            Redenomination of Certain Foreign Currencies.
 
(a)           Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of the Borrower for any amount due under this Agreement and (ii)
without increasing any commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.
 
(c)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1           Commitments.
 
(a)           Each Dollar Lender severally agrees, subject to and on the terms
and conditions of this Agreement, to make Dollar Loans to the Borrower, from
time to time on any Business Day during the period from and including the
Closing Date to but excluding the Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Dollar Commitment, provided
that no Borrowing of Dollar Loans shall be made if, immediately after giving
effect thereto (and to any concurrent repayment of Dollar Swingline Loans with
proceeds of Dollar Loans made pursuant to such Borrowing), (y) the Revolving
Dollar Credit Exposure of any Dollar Lender would exceed its Dollar Commitment
at such time or (z) the Aggregate Revolving Dollar Credit Exposure would exceed
the aggregate Dollar Commitments at such time.  Subject to and on the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow Dollar
Loans.
 
(b)           Each Multicurrency Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make Multicurrency Loans to the
Borrower, from time to time on any Business Day during the period from and
including the Closing Date to but excluding the Termination Date, in an
aggregate principal amount at any time outstanding not exceeding its
Multicurrency Commitment, provided that no Borrowing of Multicurrency Loans
shall be made if, immediately after giving effect thereto (and to any concurrent
repayment of Multicurrency Swingline Loans with proceeds of Multicurrency Loans
made pursuant to such Borrowing), (y) the Revolving Multicurrency Credit
Exposure of any Multicurrency Lender would exceed its Multicurrency Commitment
at such time or (z) the Aggregate Revolving Multicurrency Credit Exposure would
exceed the aggregate Multicurrency Commitments at such time.  Subject to and on
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Multicurrency Loans.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           The Swingline Lender agrees, subject to and on the terms and
conditions of this Agreement, to make loans in Dollars (each, a “Dollar
Swingline Loan”) to the Borrower under the Dollar Commitments, from time to time
on any Business Day during the period from the Closing Date to but excluding the
Swingline Maturity Date (or, if earlier, the Termination Date), in an aggregate
principal amount at any time outstanding not exceeding the Dollar Swingline
Commitment.  Dollar Swingline Loans may be made even if the aggregate principal
amount of Dollar Swingline Loans outstanding at any time, when added to the
aggregate principal amount of the Dollar Loans made by the Swingline Lender and
its Letter of Credit Exposure in its capacity as a Dollar Lender outstanding at
such time, would exceed the Swingline Lender’s own Dollar Commitment at such
time, but provided that no Borrowing of Dollar Swingline Loans shall be made if,
immediately after giving effect thereto, (x) the Revolving Dollar Credit
Exposure of any Dollar Lender would exceed its Dollar Commitment at such time,
(y) the Aggregate Revolving Dollar Credit Exposure would exceed the aggregate
Dollar Commitments at such time or (z) any Dollar Lender is at such time a
Defaulting Lender hereunder, unless the aggregate Dollar Swingline Exposure of
such Lender has been reallocated pursuant to Section 2.21(c)(i) and any amount
not reallocated has been cash collateralized pursuant to Section 2.21(c)(ii) or
the Swingline Lender has entered into other satisfactory arrangements with the
Borrower or such Lender to eliminate the Swingline Lender’s risk with respect to
such Lender.  Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay (including by means of a Borrowing of Dollar Loans
pursuant to Section  2.2(e)) and reborrow Dollar Swingline Loans.
 
(d)           The Swingline Lender agrees, subject to and on the terms and
conditions of this Agreement, to make loans in any Foreign Currency (each, a
“Multicurrency Swingline Loan,” and collectively with the Dollar Swingline
Loans, the “Swingline Loans”) from time to time on any Business Day during the
period from the Closing Date to but excluding the Swingline Maturity Date (or,
if earlier, the Termination Date), in an aggregate principal amount at any time
outstanding not exceeding the Multicurrency Swingline Commitment.  Multicurrency
Swingline Loans may be made even if the aggregate Dollar Amount of Multicurrency
Swingline Loans outstanding at any time, when added to the Dollar Amount of the
Multicurrency Loans made by the Swingline Lender in its capacity as a
Multicurrency Lender outstanding at such time, would exceed the Swingline
Lender’s own Multicurrency Commitment at such time, but provided that no
Borrowing of Multicurrency Swingline Loans shall be made if, immediately after
giving effect thereto, (x) the Revolving Multicurrency Credit Exposure of any
Multicurrency Lender would exceed its Multicurrency Commitment at such time, (y)
the Aggregate Revolving Multicurrency Credit Exposure would exceed the aggregate
Multicurrency Commitments at such time or (z) any Multicurrency Lender is at
such time a Defaulting Lender hereunder, unless the aggregate Multicurrency
Swingline Exposure of such Lender has been reallocated pursuant to Section
2.21(c)(i) and any amount not reallocated has been cash collateralized pursuant
to Section 2.21(c)(ii) or the Swingline Lender has entered into other
satisfactory arrangements with the Borrower or such Lender to eliminate the
Swingline Lender’s risk with respect to such Lender.  Subject to and on the
terms and conditions of this Agreement, the Borrower may borrow, repay
(including by means of a Borrowing of Multicurrency Loans pursuant to Section 
2.2(e)) and reborrow Multicurrency Swingline Loans.
 
 
31

--------------------------------------------------------------------------------

 
 
2.2            Borrowings.
 
(a)           The Dollar Loans and Multicurrency Loans denominated in Dollars
shall, at the option of the Borrower and subject to the terms and conditions of
this Agreement, be either Base Rate Loans or LIBOR Loans (each, a “Type” of
Revolving Loan).  The Multicurrency Loans denominated in a Foreign Currency
shall be made and maintained as LIBOR Loans at all times.  All Revolving Loans
comprising the same Borrowing shall, unless otherwise specifically provided
herein, be of the same Type and Currency.  The Swingline Loans shall be made and
maintained as LIBOR Market Index Rate Loans at all times.
 
(b)           In order to make a Borrowing (other than (w) Borrowings of
Swingline Loans, which shall be made pursuant to Section  2.2(d), (x) Borrowings
for the purpose of repaying Refunded Swingline Loans, which shall be made
pursuant to Section  2.2(e), (y) Borrowings for the purpose of satisfying a
Reimbursement Obligation of the Borrower, which shall be made pursuant to
Section 2.19(e), and (z) Borrowings involving continuations or conversions of
outstanding Revolving Loans, which shall be made pursuant to Section  2.11), (i)
the Borrower will give the Administrative Agent written notice not later than
11:00 a.m., Charlotte, North Carolina time, three (3) Business Days prior to
each Borrowing of Dollar Loans or Multicurrency Loans denominated in Dollars to
be comprised of LIBOR Loans and not later than 10:00 a.m., Charlotte, North
Carolina time, on the Business Day of any Borrowing of Dollar Loans or
Multicurrency Loans denominated in Dollars to be comprised of Base Rate Loans,
and (ii) the Borrower will give the Administrative Agent written notice not
later than 10:00 a.m., Charlotte, North Carolina time, four (4) Business Days
prior to each Borrowing of Multicurrency Loans denominated in a Foreign
Currency; provided, however, that requests for the Borrowing of any Revolving
Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove.  Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount, Currency, Class and initial Type of the Revolving
Loans to be made pursuant to such Borrowing, (2) in the case of a Borrowing of
LIBOR Loans, the initial Interest Period to be applicable thereto, and (3) the
requested Borrowing Date, which shall be a Business Day.  Upon its receipt of a
Notice of Borrowing, the Administrative Agent will promptly notify each
applicable Lender of the proposed Borrowing.  Notwithstanding anything to the
contrary contained herein:
 
 (i)           except for a Borrowing with respect to a Refunded Swingline Loan
in accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of the Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);
 
 
32

--------------------------------------------------------------------------------

 
 
(ii)           to the extent practicable and not in violation of the minimum
borrowing requirements hereunder, all Borrowings of Revolving Loans denominated
in Dollars shall be made such that, after giving effect to each Borrowing
thereof, the percentage that the aggregate outstanding Dollar Loans and
Multicurrency Loans denominated in Dollars bear to the aggregate outstanding
Revolving Loans denominated in Dollars shall equal the Applicable Commitment
Percentage for Dollar Commitments and Multicurrency Commitments, respectively,
provided that, notwithstanding the foregoing, the Borrower may alter the balance
of Revolving Loans denominated in Dollars between Dollar Loans and Multicurrency
Loans as aforesaid described (through, by way of example, the use of the
proceeds from a Borrowing of Dollar Loans to pay down outstanding Multicurrency
Loans denominated in Dollars), in order to facilitate the borrowing of
Multicurrency Loans denominated in a Foreign Currency, so that, for the
avoidance of doubt, the Borrower may alter the balance of Revolving
Loans  denominated in Dollars between Dollar Loans and Multicurrency Loans as
aforesaid described, to allow for Borrowings of Multicurrency Loans denominated
in a Foreign Currency up to a Foreign Currency Equivalent of $150,000,000 so
long as all conditions to a Borrowing hereunder can be satisfied and such
alteration does not have the effect of causing the Dollar Amount of all
outstanding Revolving Loans to exceed the Aggregate Commitments or the Aggregate
Revolving Dollar Credit Exposure to exceed the aggregate Dollar Commitments;
 
(iii)           if the Borrower shall have failed to designate the Type of
Dollar Loans or Multicurrency Loans denominated in Dollars comprising a
Borrowing, the Borrower shall be deemed to have requested a Borrowing comprised
of Base Rate Loans; and
 
(iv)           if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
(c)           Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, each applicable Lender will make available to the Administrative Agent at
its Payment Office an amount, in the applicable Currency and in immediately
available funds, equal to the amount of the Revolving Loan or Revolving Loans to
be made by such Lender.  To the extent such Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Borrower in accordance with Section  2.3(a) and in like funds as received by the
Administrative Agent.
 
(d)           In order to make a Borrowing of a Swingline Loan, the Borrower
will give the Administrative Agent (and the Swingline Lender, if the Swingline
Lender is not also the Administrative Agent) written notice not later than 11:00
a.m., Local Time, on the date of such Borrowing.  Each such notice (each, a
“Notice of Swingline Borrowing”) shall be given in the form of Exhibit B-2,
shall be irrevocable and shall specify (i) the principal amount of the Swingline
Loan to be made pursuant to such Borrowing (which (A) with respect to Dollar
Swingline Loans, shall not be less than $100,000 and, if greater, shall be in an
integral multiple of $100,000 in excess thereof (or, if less, in the amount of
the Unutilized Dollar Swingline Commitment) and (B) with respect to
Multicurrency Swingline Loans, the Dollar Amount of which shall not be less than
$5,000,000 and, if greater, shall be in an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the Unutilized Multicurrency
Swingline Commitment)) and (ii) the requested Borrowing Date, which shall be a
Business Day.  Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, the Swingline Lender will make available to the Administrative Agent at
its Payment Office an amount, in the applicable Currency and in immediately
available funds, equal to the amount of the requested Swingline Loan.  To the
extent the Swingline Lender has made such amount available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make such amount
available to the Borrower in accordance with Section  2.3(a) and in like funds
as received by the Administrative Agent.
 
 
33

--------------------------------------------------------------------------------

 
 
(e)           With respect to any outstanding Swingline Loans, the Swingline
Lender may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of (i) Dollar Loans, with
respect to any Dollar Swingline Loan, or (ii) Multicurrency Loans, with respect
to any Multicurrency Swingline Loan, in each case to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other applicable
Lender (on behalf of, and with a copy to, the Borrower), not later than 10:00
a.m., Charlotte, North Carolina time, (A) on the Business Day of the proposed
Borrowing Date therefor with respect to the repayment of any Dollar Swingline
Loans or (B) four Business Days prior to the proposed Borrowing Date therefor
with respect to the repayment of any Multicurrency Swingline Loan, a notice
(which shall be deemed to be a Notice of Borrowing given by the Borrower)
requesting the Dollar Lenders or Multicurrency Lenders, as the case may be, to
make Dollar Loans or Multicurrency Loans, respectively (which, in the case of
Dollar Loans, shall be made initially as Base Rate Loans and, in the case of
Multicurrency Loans, shall be made initially as LIBOR Loans with an Interest
Period of 1 month) on such Borrowing Date in an aggregate amount equal to the
amount of such Dollar Swingline Loans or Multicurrency Swingline Loans, as the
case may be (the “Refunded Swingline Loans”), outstanding on the date such
notice is given that the Swingline Lender requests to be repaid.  Not later than
1:00 p.m., Local Time time, on the requested Borrowing Date, each applicable
Lender (other than the Swingline Lender) will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to the amount of the Dollar Loan or
Multicurrency Loan, as the case may be, to be made by such Lender.  To the
extent the applicable Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans.  Notwithstanding any provision of
this Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Lender’s ratable share thereof, in its
capacity as a Lender) shall be deemed to be repaid with the proceeds of the
Dollar Loans or Multicurrency Loans, as the case may be, made as provided above
(including a Dollar Loan or Multicurrency Loan, as the case may be, deemed to
have been made by the Swingline Lender), and such Refunded Swingline Loans
deemed to be so repaid shall no longer be outstanding as Swingline Loans but
shall be outstanding as Dollar Loans or Multicurrency Loans, as the case may
be.  If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among (i)
all the Dollar Lenders, with respect to Dollar Swingline Loans, or (ii) all the
Multicurrency Lenders, with respect to Multicurrency Swingline Loans, in the
manner contemplated by Section  2.14(b).
 
 
34

--------------------------------------------------------------------------------

 
 
(f)           If, as a result of any Bankruptcy Event with respect to the
Borrower, Dollar Loans or Multicurrency Loans, as the case may be, are not made
pursuant to Section  2.2(e) in an amount sufficient to repay any amounts owed to
the Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, the Swingline Lender shall
be deemed to have sold without recourse, representation or warranty, and each
Dollar Lender or Multicurrency Lender, as the case may be, shall be deemed to
have purchased and hereby agrees to purchase, a participation in such
outstanding Swingline Loans in an amount equal to its ratable share (based on
the proportion that its Dollar Commitment or Multicurrency Commitment, as the
case may be, bears to the aggregate Dollar Commitments or Multicurrency
Commitments, respectively, at such time, or if the Dollar Commitments or
Multicurrency Commitments, as the case may be, have been terminated, based on
the proportion that its Dollar Commitment or Multicurrency Commitment, as the
case may be, bears to the aggregate Dollar Commitments or Multicurrency
Commitments, respectively, in each case immediately prior to the termination
thereof) of the unpaid amount thereof together with accrued interest
thereon.  Upon (i) one (1) Business Day’s prior notice from the Swingline
Lender, with respect to a participation in Dollar Swingline Loans, or (ii) four
(4) Business Days’ prior notice from the Swingline Lender with respect to a
participation in Multicurrency Swingline Loans, each Dollar Lender or
Multicurrency Lender, as the case may be (other than the Swingline Lender), will
make available to the Administrative Agent at its Payment Office an amount, in
the applicable Currency and in immediately available funds, equal to its
respective participation.  To the extent the applicable Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent.  In the
event any applicable Lender fails to make available to the Administrative Agent
the amount of such Lender’s participation as provided in this Section  2.2(f),
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender, together with interest thereon for each day from the date such
amount is required to be made available for the account of the Swingline Lender
until the date such amount is made available to the Swingline Lender at the
Federal Funds Rate for the first three (3) Business Days and thereafter at the
Adjusted Base Rate.  Promptly following its receipt of any payment by or on
behalf of the Borrower in respect of a Swingline Loan, the Swingline Lender will
pay to each Dollar Lender or Multicurrency Lender, as the case may be, that has
acquired a participation therein such Lender’s ratable share of such payment.
 
(g)           Notwithstanding any provision of this Agreement to the contrary,
the obligation of each Dollar Lender and each Multicurrency Lender (other than
the Swingline Lender) to make Dollar Loans or Multicurrency Loans, as the case
may be, for the purpose of repaying any Refunded Swingline Loans pursuant to
Section  2.2(e) and each such Dollar Lender’s or Multicurrency Lender’s, as the
case may be, obligation to purchase a participation in any unpaid Swingline
Loans pursuant to Section  2.2(f) shall be absolute and unconditional and shall
not be affected by any circumstance or event whatsoever, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
that such Lender may have against the Swingline Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii) the failure
of the amount of such Borrowing of Loans to meet the minimum Borrowing amount
specified in Section  2.2(b), or (iv) the failure of any conditions set forth in
Section  3.2 or elsewhere herein to be satisfied.
 
 
35

--------------------------------------------------------------------------------

 
 
2.3            Disbursements; Funding Reliance; Domicile of Loans.
 
(a)           The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of the Borrower, provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter.  The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section  2.2 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the Adjusted Base Rate.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(c)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and Letters of Credit and to make payments
pursuant to Section  10.1(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.
 
(d)           Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
2.4            Evidence of Debt; Notes.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall maintain the Register pursuant to
Section  10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Class, Currency and Type of each such Loan and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of each such
Loan and each Lender’s share thereof.
 
(c)           The entries made in the Register and subaccounts maintained
pursuant to Section  2.4(b) (and, if consistent with the entries of the
Administrative Agent, the accounts maintained pursuant to Section  2.4(a))
shall, to the extent permitted by applicable law, be conclusive absent manifest
error of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)           The Loans of each Class made by each Lender shall, if requested by
the applicable Lender (which request shall be made to the Administrative Agent),
be evidenced (i) in the case of Dollar Loans, by a Dollar Note appropriately
completed in substantially the form of Exhibit A-1, (ii) in the case of
Multicurrency Loans, by a Multicurrency Note appropriately completed in
substantially the form of Exhibit A- 2, (iii) in the case of the Dollar
Swingline Loans, by a Dollar Swingline Note appropriately completed in
substantially the form of Exhibit A-3 and (iv) in the case of the Multicurrency
Swingline Loans, by a Multicurrency Swingline Note appropriately completed in
substantially the form of Exhibit A-4, in each case executed by the Borrower and
payable to the order of such Lender.  Each Note shall be entitled to all of the
benefits of this Agreement and the other Credit Documents and shall be subject
to the provisions hereof and thereof.
 
2.5             Termination and Reduction of Commitments and Swingline
Commitments.
 
(a)            The Commitments shall be automatically and permanently terminated
on the Termination Date.  The Swingline Commitments shall be automatically and
permanently terminated on the Swingline Maturity Date, unless sooner terminated
pursuant to any other provision of this Section  2.5 or Section  8.2.
 
(b)            At any time and from time to time after the date hereof, upon not
less than five (5) Business Days’ prior written notice to the Administrative
Agent (and in the case of a termination or reduction of the Unutilized Dollar
Swingline Commitment or the Unutilized Multicurrency Swingline Commitment, the
Swingline Lender), the Borrower may terminate in whole or reduce in part the
aggregate Unutilized Dollar Commitments, the aggregate Unutilized Multicurrency
Commitments, the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment, provided that any such partial reduction
shall be in an aggregate Dollar Amount of not less than $5,000,000 ($500,000 in
the case of the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Dollar
Swingline Commitment or the Unutilized Multicurrency Swingline Commitment).  The
amount of any termination or reduction made under this Section  2.5(b) may not
thereafter be reinstated.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth in Section 2.5(d), each reduction of the
Commitments pursuant to this Section shall be applied ratably among the Lenders
of such Class according to their respective Commitments of such
Class.  Notwithstanding any provision of this Agreement to the contrary, (i) any
reduction of the Commitments pursuant to this Section  2.5 that has the effect
of reducing the aggregate Dollar Commitments to an amount less than the amount
of the Dollar Swingline Commitment at such time shall result in an automatic
corresponding reduction of the Dollar Swingline Commitment to the amount of the
aggregate Dollar Commitments (as so reduced), and (ii) any reduction of the
Commitments pursuant to this Section  2.5 that has the effect of reducing the
aggregate Multicurrency Commitments to an amount less than the amount of the
Multicurrency Swingline Commitment at such time shall result in an automatic
corresponding reduction of the Multicurrency Swingline Commitment to the amount
of the aggregate Multicurrency Commitments (as so reduced), in each case,
without any further action on the part of the Borrower, the Swingline Lender or
any other Lender.
 
(d)           The Borrower shall have the right, at any time, upon at least ten
Business Days’ notice to a Defaulting Lender (with a copy to the Administrative
Agent), to terminate in whole such Lender’s Commitment, without affecting the
Commitments of any other Lender; provided that, (i) for so long as any Loans are
outstanding, the consent of the Required Lenders shall be required prior to the
termination of the Commitment of any Defaulting Lender and (ii) such Defaulting
Lender has paid the Administrative Agent, the Swingline Lender, the Issuing
Lender and any Lender all amounts owed by such Defaulting Lender pursuant to the
terms of this Agreement.  Such termination shall be effective, (x) with respect
to such Lender’s Unutilized Commitment, on the date set forth in such notice,
provided, however, that such date shall be no earlier than ten Business Days
after receipt of such notice and (y) with respect to each Revolving Loan
outstanding to such Lender, in the case of Base Rate Loans, on the date set
forth in such notice and, in the case of LIBOR Loans, on the last day of the
then current Interest Period relating to such LIBOR Loan.  Upon termination of a
Lender’s Commitments under this Section 2.5(d), the Borrower will pay or cause
to be paid all principal of, and interest accrued to the date of such payment
on, Revolving Loans owing to such Lender and, subject to Section 2.21, pay any
accrued commitment fees or letter of credit fees payable to such Lender pursuant
to the provisions of Section 2.9, and all other amounts payable to such Lender
hereunder (including, but not limited to, any amounts owing under Sections 2.15
and 2.16); and, if such Lender is an Issuing Lender, shall pay to such Issuing
Lender for deposit in an escrow account an amount equal to the Letter of Credit
Exposure issued by such Issuing Bank, whereupon all Letters of Credit issued by
such Issuing Bank shall be deemed to have been issued outside of this Agreement
on a bilateral basis and shall cease for all purposes to constitute a Letter of
Credit issued under this Agreement, and upon such payments, except as otherwise
provided below, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Lender’s rights under Sections 2.15, 2.16, 2.19(j) and 10.1, in each case in
accordance with the terms thereof, shall survive such release and discharge as
to matters occurring prior to such date and (ii) such escrow agreement shall be
in a form reasonably agreed to by the Borrower and such Issuing Lender.  Subject
to Section 2.20, the aggregate amount of the Commitments of the Lenders once
reduced pursuant to this Section 2.5(d) may not be reinstated.  The termination
of the Commitments of a Defaulting Lender pursuant to this Section 2.5(d) will
not be deemed to be a waiver of any right that the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender that arose prior to the date of such termination. Upon any such
termination, the pro rata shares of the remaining Lenders will be revised.
 
 
38

--------------------------------------------------------------------------------

 
 
2.6            Mandatory Payments and Prepayments.
 
(a)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, (i) the aggregate outstanding principal of the Revolving
Loans shall be due and payable in full on the Maturity Date, (ii) the aggregate
outstanding principal of the Dollar Swingline Loans shall be due and payable in
full on the Swingline Maturity Date, and (iii) the aggregate outstanding
principal amount of each Multicurrency Swingline Loan shall be due and payable
in full on the earlier of (A) the date ten (10) Business Days following the date
such Multicurrency Swingline Loan is made, and (B) the Swingline Maturity Date.
 
(b)           In the event that, at any time, the Aggregate Revolving Dollar
Credit Exposure (excluding the aggregate amount of any Dollar Swingline Loans to
be repaid with proceeds of Dollar Loans made on the date of determination) shall
exceed the aggregate Dollar Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Dollar Swingline Loans to the
amount of such excess and, to the extent of any excess remaining after
prepayment in full of outstanding Dollar Swingline Loans, the outstanding
principal amount of the Dollar Loans in the amount of such excess; provided
that, to the extent such excess amount is greater than the aggregate principal
amount of Dollar Swingline Loans and Dollar Loans outstanding immediately prior
to the application of such prepayment, the amount so prepaid shall be retained
by the Administrative Agent and held in the Cash Collateral Account as cover for
Letter of Credit Exposure, as more particularly described in Section 2.19(i),
and thereupon such cash shall be deemed to reduce the aggregate Letter of Credit
Exposure by an equivalent amount.  In the event that, on any Revaluation Date,
the Aggregate Revolving Multicurrency Credit Exposure (excluding the aggregate
amount of any Multicurrency Swingline Loans to be repaid with proceeds of
Multicurrency Loans made on such Revaluation Date) shall exceed 105% of the
aggregate Multicurrency Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will prepay the
outstanding principal amount of the Multicurrency Swingline Loans in the amount
of such excess and, to the extent of any excess remaining after prepayment in
full of outstanding Multicurrency Swingline Loans, the outstanding principal
amount of the Multicurrency Loans in the amount of such excess, (i) within 1
Business Day after receipt of notice thereof for any such prepayment
of  Multicurrency Loans denominated in Dollars and (ii) within 3 Business Days
after receipt of notice thereof for any such prepayment of Multicurrency Loans
denominated in a Foreign Currency or Multicurrency Swingline Loans.
 
 
39

--------------------------------------------------------------------------------

 
 
2.7           Voluntary Prepayments.
 
(a)           At any time and from time to time, the Borrower shall have the
right to prepay the Loans of any Class, in whole or in part, without premium or
penalty (except as provided in clause  (iii) below), upon written notice given
to the Administrative Agent not later than 11:00 a.m., Local Time, three (3)
Business Days prior to each intended prepayment of LIBOR Loans and one (1)
Business Day prior to each intended prepayment of Base Rate Loans (other than
Swingline Loans, which may be prepaid on a same-day basis), provided that
(i) each partial prepayment of LIBOR Loans or Multicurrency Swingline Loans
shall be in an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof, and each partial
prepayment of Base Rate Loans shall be in an aggregate principal amount of not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 and $100,000, respectively, in the case of Dollar
Swingline Loans), (ii) no partial prepayment of LIBOR Loans or Multicurrency
Swingline Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans or Multicurrency
Swingline Loans, respectively, under such Borrowing to less than $5,000,000 or
to any greater amount not an integral multiple of $1,000,000 in excess thereof,
and (iii) unless made together with all amounts required under Section  2.17 to
be paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto.  Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount, Class and Type of the Loans to be prepaid (and, in the case of
LIBOR Loans, the Interest Period of the Borrowing pursuant to which made), and
shall be irrevocable and shall bind the Borrower to make such prepayment on the
terms specified therein.  Revolving Loans and Swingline Loans prepaid pursuant
to this Section  2.7(a) may be reborrowed, subject to the terms and conditions
of this Agreement.  In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.
 
(b)           Each prepayment of the Loans of any Class made pursuant to
Section  2.7(a) shall be applied ratably among the Lenders of such Class holding
the Loans being prepaid, in proportion to the principal amount held by each,
provided that the proceeds thereof shall be applied so that after giving effect
thereto the percentage that the aggregate outstanding Dollar Loans and
Multicurrency Loans denominated in Dollars (after giving effect to each such
Borrowing) bear to the aggregate outstanding Revolving Loans denominated in
Dollars shall equal the Applicable Commitment Percentage for Dollar Commitments
and Multicurrency Commitments, respectively.
 
2.8            Interest.
 
(a)           Subject to Section 2.8(b), the Borrower will pay interest in
respect of the unpaid principal amount of each Loan, from the date of Borrowing
thereof until such principal amount shall be paid in full, (i) at the Adjusted
Base Rate, as in effect from time to time during such periods as such Loan is a
Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan, and (iii) at the Adjusted
LIBOR Market Index Rate, as in effect from time to time for all Swingline Loans.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)          Upon the occurrence and during the continuance of any Event of
Default under Sections  8.1(a), 8.1(f), or 8.1(g) and (at the election of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans plus 2% (or, in the case of interest, fees and
other amounts for which no rate is provided hereunder, at the Adjusted Base Rate
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(c)          Accrued (and theretofore unpaid) interest shall be payable as
follows:
 
(i)           in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section  2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided, that in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;
 
(ii)           in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section  2.6,
except as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of Section 
2.10(iv)) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months or longer, on each date on which interest
would have been payable under clause  (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan; provided, that in
the event all LIBOR Loans made pursuant to a single Borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof; and
 
(iii)           in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.
 
(d)           Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law.  If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
 
41

--------------------------------------------------------------------------------

 
 
(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender.  Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
2.9            Fees.  The Borrower agrees to pay:
 
(a)           To Wells Fargo, for its own account, the administrative fee
required under the Wells Fargo Fee Letter to be paid to Wells Fargo, in the
amounts due and at the times due as required by the terms thereof;
 
(b)           To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Closing Date to but excluding the Termination Date, at a
per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s ratable share (based on the
proportion that its Commitment bears to the aggregate Commitments) of the
average daily aggregate Unutilized Commitments (excluding clause  (ii) of the
definition of Unutilized Dollar Commitments for purposes of this Section  2.9(b)
only), payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date, and (ii) on
the Termination Date;
 
(c)           To the Administrative Agent, for the account of each Dollar
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a per annum
rate equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Dollar Commitment bears to the aggregate Dollar Commitments, or if the
Dollar Commitments have been terminated, based upon the proportion that its
Revolving Dollar Credit Exposure bears to the Aggregate Revolving Dollar Credit
Exposure) of the daily average aggregate Stated Amount of such Letters of
Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Termination Date and the date of termination of the
last outstanding Letter of Credit;
 
(d)           To Wells Fargo, for its own account in its capacity as the Issuing
Lender, the fronting fee required under the Wells Fargo Fee Letter to be paid to
Wells Fargo, in the amounts due and at the times due as required by the terms
thereof; and
 
 
42

--------------------------------------------------------------------------------

 
 
(e)           To the Issuing Lender, for its own account, such commissions,
transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit as are customarily charged
from time to time by the Issuing Lender for the performance of such services in
connection with similar letters of credit, or as may be otherwise agreed to by
the Issuing Lender, but without duplication of amounts payable under Section
2.9(d).
 
2.10           Interest Periods.  Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the right to elect, pursuant
to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
 
  (i)             all LIBOR Loans comprising a single Borrowing shall at all
times have the same Interest Period;
 
  (ii)             the initial Interest Period for any LIBOR Loan shall commence
on the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
  (iii)          LIBOR Loans may not be outstanding under more than ten (10)
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
  (iv)          if any Interest Period otherwise would expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 
  (v)           the Borrower may not select any Interest Period that expires
after the Maturity Date, with respect to Revolving Loans that are to be
maintained as LIBOR Loans;
 
  (vi)          if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
  (vii)          the Borrower may not select any Interest Period (and
consequently, no LIBOR Loans shall be made) if a Default or Event of Default
shall have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
 
 
43

--------------------------------------------------------------------------------

 
 
2.11           Conversions and Continuations.
 
(a)            The Borrower shall have the right, on any Business Day occurring
on or after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (t) Borrowings of a Class may only be continued as or
converted into a Borrowing of the same Class, (u) a Borrowing denominated in one
Currency may not be continued as, or converted to, a Borrowing in a different
Currency, (v) a Borrowing of LIBOR Loans denominated in a Foreign Currency may
not be converted to a Borrowing of a different Type, (w) any such conversion of
LIBOR Loans into Base Rate Loans shall involve an aggregate principal amount of
not less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; any such conversion of Base Rate Loans into, or continuation of,
LIBOR Loans shall involve an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
and no partial conversion of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) except as otherwise provided in Section  2.15(f), LIBOR
Loans may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section  2.17 to be paid as a consequence thereof), (y) no such
conversion or continuation shall be permitted with regard to any Swingline
Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation
of LIBOR Loans shall be permitted during the continuance of a Default or Event
of Default.
 
(b)            The Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 11:00 a.m., Charlotte,
North Carolina time, three (3) Business Days prior to the intended effective
date of any conversion of Base Rate Loans into LIBOR Loans, or any continuation
of LIBOR Loans denominated in Dollars, (ii) not later than 10:00 a.m.,
Charlotte, North Carolina time, four (4) Business Days prior to the intended
effective date of any continuation of LIBOR Loans denominated in a Foreign
Currency, and (iii) not later than 11:00 a.m., Charlotte, North Carolina time,
one (1) Business Day prior to the intended effective date of any conversion of
LIBOR Loans into Base Rate Loans.  Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount, Class, Currency and Type of the Loans being converted
or continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each applicable Lender of the proposed
conversion or continuation.  In the event that the Borrower shall fail to
deliver a Notice of Conversion/Continuation as provided herein with respect to
any of its outstanding LIBOR Loans, such LIBOR Loans denominated in Dollars
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof) and LIBOR Loans denominated in a Foreign Currency shall be repaid
upon the expiration of the then current Interest Period applicable thereto
pursuant to the terms hereof.  In the event the Borrower shall have failed to
select in a Notice of Conversion/Continuation the duration of the Interest
Period to be applicable to any conversion into, or continuation of, its LIBOR
Loans, then the Borrower shall be deemed to have selected an Interest Period
with a duration of one month.
 
 
44

--------------------------------------------------------------------------------

 
 
2.12          Method of Payments; Computations; Apportionment of Payments.
 
(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in the applicable Currency and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment or the Administrative Agent, the Multicurrency
Agent, the Issuing Lender, or the Swingline Lender, as the case may be (except
as otherwise expressly provided herein as to payments required to be made
directly to the Lenders) at its Payment Office prior to 12:00 noon, Local Time,
on the date payment is due.  Any payment made as required hereinabove, but after
12:00 noon, Local Time, shall be deemed to have been made on the next succeeding
Business Day.  If any payment falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
that in the case of LIBOR Loans to which the provisions of Section  2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
 
(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows:   (i) if the payment is received by 12:00 noon, Local
Time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Local Time, or in other
than immediately available funds, the Administrative Agent will make available
to each such Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
 
(c)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans and Multicurrency
Loans or Multicurrency Swingline Loans denominated in Sterling, 365/366 days, as
the case may be, or (ii) in all other instances, 360 days; and in each case
under (i) and (ii) above, with regard to the actual number of days (including
the first day, but excluding the last day) elapsed.
 
(e)           Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section  8.2 shall be applied as follows:
 
 (i)           first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
 
 (ii)          second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;
 
 (iii)          third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees irrespective of whether such fees are allowed
as a claim after the occurrence of a Bankruptcy Event) of each of the Lenders in
connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Obligations owing to such Lender;
 
 (iv)          fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of a
Bankruptcy Event irrespective of whether a claim for such fees incurred and
interest accruing is allowed in such proceeding);
 
 (v)           fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure), and with
respect to any Hedge Agreement between the Borrower or any of its Subsidiaries,
on the one hand, and any Hedge Party, on the other hand (to the extent such
Hedge Agreement is permitted hereunder), any breakage, termination or other
payments due under such Hedge Agreement and any interest accrued thereon;
 
 (vi)          sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and
 
 (vii)          seventh, to the payment of the surplus (if any) to whomever may
be lawfully entitled to receive such surplus.
 
 
46

--------------------------------------------------------------------------------

 
 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses  (iii) through (vii)
above.
 
2.13           Recovery of Payments.
 
(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent, the
Swingline Lender, the Issuing Lender or any Lender, which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy, insolvency or similar state or federal law,
common law or equitable cause (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.
 
(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from the Borrower, its representative or successor in interest or such
other Person, the Administrative Agent will redistribute such amounts to the
Lenders on the same basis as such amounts were originally distributed.
 
2.14           Pro Rata Treatment.
 
(a)           All fundings, continuations and conversions of Loans of any Class
shall be made by the Lenders pro rata on the basis of their respective
Commitments of such Class (in the case of the funding of Revolving Loans
pursuant to Section  2.2) or on the basis of their respective outstanding Loans
of such Class (in the case of continuations and conversions of Revolving Loans
pursuant to Section  2.11, or in the event the Commitments have expired or have
been terminated), as the case may be from time to time.  All payments on account
of principal of or interest on any Revolving Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders of a Class
shall be apportioned ratably among such Lenders of such Class in proportion to
the amounts of such principal, interest, fees or other Obligations of such Class
owed to them respectively.
 
 
47

--------------------------------------------------------------------------------

 
 
(b)           If any Lender of any Class shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations of such Class hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations of
such Class greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other Obligations of such Class of the other Lenders of such
Class, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them of such Class, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section  2.14(b) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section  2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section 
2.14(b) to share in the benefits of any recovery on such secured claim.
 
2.15           Increased Costs; Change in Circumstances; Illegality.
 
(a)             If any Change in Law shall:
 
 (i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Issuing Lender;
 
 (ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.16 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Lender); or
 
 (iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any Lending Office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
 
(c)           A certificate of a Lender (which shall be in reasonable detail)
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as specified in Section  2.15(a) or Section 2.15(b), and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the
Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 
 
49

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower.  Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.
 
2.16           Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           Without limiting the provisions of Section  2.16(a), the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate (which shall be in reasonable detail) as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
 
51

--------------------------------------------------------------------------------

 
 
(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section  2.16(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
2.17           Compensation.  The Borrower will compensate each Lender upon
demand for all losses, expenses and liabilities (including, without limitation,
any loss, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund or
maintain LIBOR Loans) that such Lender may incur or sustain (i) if for any
reason (other than a default by such Lender) a Borrowing or continuation of, or
conversion into, a LIBOR Loan does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan occurs on a date other than the last
day of an Interest Period applicable thereto (including as a consequence of any
assignment made pursuant to Section  2.18(a) or any acceleration of the maturity
of the Loans pursuant to Section  8.2), (iii) if any prepayment of any LIBOR
Loan is not made on any date specified in a notice of prepayment given by the
Borrower or (iv) as a consequence of any other failure by the Borrower to make
any payments with respect to any LIBOR Loan when due hereunder.  Calculation of
all amounts payable to a Lender under this Section  2.17 shall be made as though
such Lender had actually funded its relevant LIBOR Loan through the purchase of
a Eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of such LIBOR Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section  2.17.  A certificate
(which shall be in reasonable detail) showing the bases for the determinations
set forth in this Section  2.17 by any Lender as to any additional amounts
payable pursuant to this Section  2.17 shall be submitted by such Lender to the
Borrower either directly or through the Administrative Agent.  Determinations
set forth in any such certificate made in good faith for purposes of this
Section  2.17 of any such losses, expenses or liabilities shall be conclusive
absent manifest error.
 
 
52

--------------------------------------------------------------------------------

 
 
2.18           Replacement of Lenders; Mitigation of Costs.
 
(a)           The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section  2.16,
or (ii) the obligation of which to make or maintain LIBOR Loans or any funded
participations in Letters of Credit not refinanced through the Borrowing of
Revolving Loans has been suspended under Section  2.15(f) or (iii) that is a
Defaulting Lender or a Nonconsenting Lender, in any case upon notice to such
Lender and the Administrative Agent, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section  10.6), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
 (i)             the Administrative Agent shall have received the assignment fee
specified in Section  10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
 
 (ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section  2.17) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
 (iii)           in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section  2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
 
 (iv)           in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Nonconsenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Nonconsenting Lender becoming
a Nonconsenting Lender; and
 
 
53

--------------------------------------------------------------------------------

 
 
(v)           such assignment does not conflict with applicable Requirements of
Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           If any Lender requests compensation under Sections 2.15(a) or
2.15(b), or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section 
2.16, or if any Lender gives a notice pursuant to Section  2.15(f), then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section 
2.15(f), as applicable, and (ii) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
2.19           Letters of Credit.
 
(a)              Issuance.  Subject to and upon the terms and conditions herein
set forth, so long as no Default or Event of Default has occurred and is
continuing, the Issuing Lender will, at any time and from time to time on and
after the Closing Date and prior to the earlier of (i) the Letter of Credit
Maturity Date and (ii) the Termination Date, and upon request by the Borrower in
accordance with the provisions of Section 3.2, issue for the account of the
Borrower or any of its Subsidiaries under the Dollar Commitments one or more
irrevocable standby letters of credit denominated in Dollars and in a form
customarily used or otherwise approved by the Issuing Lender (collectively with
the Existing Letters of Credit, and, in each case, with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, the “Letters of Credit”).  The Stated Amount of each
Letter of Credit shall not be less than $100,000.00 (other than with respect to
an Existing Letter of Credit).  Notwithstanding the foregoing:
 
  (i)            No Letter of Credit shall be issued if the Stated Amount upon
issuance when added to the Aggregate Revolving Dollar Credit Exposure, would
exceed the aggregate Dollar Commitments at such time;
 
  (ii)           Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, or
otherwise will benefit, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit (and the Borrower hereby acknowledges that the
issuance of Letters of Credit for the benefit of its Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries);
 
 
54

--------------------------------------------------------------------------------

 
  
(iii)           No Letter of Credit shall be issued that by its terms expires
later than the Letter of Credit Maturity Date or, in any event, more than one
year after its date of issuance; provided, however, that a Letter of Credit may,
if requested by the Borrower, provide by its terms, and on terms acceptable to
the Issuing Lender, for renewal for successive periods of one year or less (but
not beyond the Letter of Credit Maturity Date), unless and until the Issuing
Lender shall have delivered a notice of nonrenewal to the beneficiary of such
Letter of Credit; and
 
(iv)           The Issuing Lender shall be under no obligation to issue any
Letter of Credit if, at the time of such proposed issuance, (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall purport by
its terms to enjoin or restrain the Issuing Lender from issuing such Letter of
Credit, or any Requirement of Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which the Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to the Issuing Lender as
of the Closing Date and that the Issuing Lender in good faith deems material to
it, (B) the Issuing Lender shall have actual knowledge, or shall have received
notice from any Lender, prior to the issuance of such Letter of Credit that one
or more of the conditions specified in Section 3.2 are not then satisfied (or
have not been waived in writing as required herein) or that the issuance of such
Letter of Credit would violate the provisions of Section 2.19(a) or (C) any
Lender is at such time a Defaulting Lender hereunder, unless the aggregate
Letter of Credit Exposure of such Lender has been reallocated pursuant to
Section 2.21(c)(i) and any amount not reallocated has been cash collateralized
pursuant to Section 2.21(c)(ii) or the Issuing Lender has entered into other
satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Lender’s risk with respect to such Lender.
 
(b)           Notices.  Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower will give the Issuing Lender written notice with a copy
to the Administrative Agent not later than 11:00 a.m., Charlotte, North Carolina
time, three Business Days (or such shorter period as is acceptable to the
Issuing Lender in any given case) prior to the requested date of issuance
thereof.  Each such notice (each, a “Letter of Credit Notice”) shall be
irrevocable, shall be given in the form of Exhibit B-4 and shall specify (i) the
requested date of issuance, which shall be a Business Day, (ii) the requested
Stated Amount and expiry date of the Letter of Credit, and (iii) the name and
address of the requested beneficiary or beneficiaries of the Letter of
Credit.  The Borrower will also complete any application procedures and
documents reasonably required by the Issuing Lender in connection with the
issuance of any Letter of Credit.  Upon its issuance of any Letter of Credit,
the Issuing Lender will promptly notify the Administrative Agent of such
issuance, and the Administrative Agent will give prompt notice thereof to each
Dollar Lender.  The renewal or extension of any outstanding Letter of Credit
shall, for purposes of this Section 2.19, be treated in all respects as the
issuance of a new Letter of Credit.
 
 
55

--------------------------------------------------------------------------------

 
 
(c)            Participations.  Immediately upon the issuance of any Letter of
Credit, the Issuing Lender shall be deemed to have sold and transferred to each
Dollar Lender, and each Dollar Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty (except for the absence of Liens thereon created, incurred
or suffered to exist by, through or under the Issuing Lender), an undivided
interest and participation, pro rata (based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments at such time, or if the
Dollar Commitments have been terminated, based on the proportion that its Dollar
Commitment bears to the aggregate Dollar Commitments, in each case immediately
prior to the termination thereof), in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto and any guaranty pertaining thereto; provided, however, that the fee
relating to Letters of Credit described in Section 2.9(d) shall be payable
directly to the Issuing Lender as provided therein, and the other Dollar Lenders
shall have no right to receive any portion thereof.  In consideration and in
furtherance of the foregoing, each Dollar Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Dollar Lender’s pro rata share (determined as provided
above) of each Reimbursement Obligation not reimbursed by the Borrower on the
date due as provided in Section 2.19(d) or through the Borrowing of Dollar Loans
as provided in Section 2.19(e) (because the conditions set forth in Section
3.2 cannot be satisfied, or for any other reason), or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Upon any change
in the Commitments of any of the Dollar Lenders, with respect to all outstanding
Letters of Credit and Reimbursement Obligations there shall be an automatic
adjustment to the participations pursuant to this Section 2.19(c) to reflect the
new pro rata shares of the assigning Dollar Lender and the assignee.  Each
Dollar Lender’s obligation to make payment to the Issuing Lender pursuant to
this Section 2.19(c) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the termination of the Dollar
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.
 
(d)           Reimbursement.  The Borrower hereby agrees to reimburse the
Issuing Lender by making payment to the Administrative Agent, for the account of
the Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit (each such amount so paid until
reimbursed, together with interest thereon payable as provided hereinbelow, a
“Reimbursement Obligation”) immediately upon, and in any event on the same
Business Day as, the making of such payment by the Issuing Lender (provided that
any such Reimbursement Obligation shall be deemed timely satisfied (but
nevertheless subject to the payment of interest thereon as provided hereinbelow)
if satisfied pursuant to a Borrowing of Dollar Loans made on the date of such
payment by the Issuing Lender, as set forth more completely in Section 2.19(e)),
together with interest on the amount so paid by the Issuing Lender, to the
extent not reimbursed prior to 2:00 p.m., Charlotte, North Carolina time, on the
date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate applicable to Dollar Loans as in effect
from time to time during such period, such interest also to be payable on
demand.  The Issuing Lender will provide the Administrative Agent and the
Borrower with prompt notice of any payment or disbursement made or to be made
under any Letter of Credit, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect the
Borrower’s obligations under this Section 2.19(d) or any other provision of this
Agreement.  The Administrative Agent will promptly pay to the Issuing Lender any
such amounts received by it under this Section 2.19(d).
 
 
56

--------------------------------------------------------------------------------

 
 
(e)           Payment by Dollar Loans.  In the event that the Issuing Lender
makes any payment under any Letter of Credit and the Borrower shall not have
timely satisfied in full its Reimbursement Obligation to the Issuing Lender
pursuant to Section 2.19(d), and to the extent that any amounts then held in the
Cash Collateral Account established pursuant to Section 2.19(i) shall be
insufficient to satisfy such Reimbursement Obligation in full, the Issuing
Lender will promptly notify the Administrative Agent, and the Administrative
Agent will promptly notify each Dollar Lender, of such failure.  If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte, North
Carolina time, on any Business Day, each Dollar Lender will make available to
the Administrative Agent, for the account of the Issuing Lender, its pro rata
share (based on the percentage of the aggregate Dollar Commitments represented
by such Lender’s Dollar Commitment) of the amount of such payment on such
Business Day in immediately available funds.  If the Administrative Agent gives
such notice after 12:00 noon, Charlotte, North Carolina time, on any Business
Day, each such Dollar Lender shall make its pro rata share of such amount
available to the Administrative Agent on the next succeeding Business Day.  If
and to the extent any Dollar Lender shall not have so made its pro rata share of
the amount of such payment available to the Administrative Agent, such Dollar
Lender agrees to pay to the Administrative Agent, for the account of the Issuing
Lender, forthwith on demand such amount, together with interest thereon at the
Federal Funds Rate for each day from such date until the date such amount is
paid to the Administrative Agent.  The failure of any Dollar Lender to make
available to the Administrative Agent its pro rata share of any payment under
any Letter of Credit shall not relieve any other Dollar Lender of its obligation
hereunder to make available to the Administrative Agent its pro rata share of
any payment under any Letter of Credit on the date required, as specified above,
but no Dollar Lender shall be responsible for the failure of any other Dollar
Lender to make available to the Administrative Agent such other Dollar Lender’s
pro rata share of any such payment.  Each such payment by a Dollar Lender under
this Section 2.19(e) of its pro rata share of an amount paid by the Issuing
Lender shall constitute a Dollar Loan by such Dollar Lender (the Borrower being
deemed to have given a timely Notice of Borrowing therefor) and shall be treated
as such for all purposes of this Agreement; provided that for purposes of
determining the aggregate Unutilized Dollar Commitments immediately prior to
giving effect to the application of the proceeds of such Dollar Loans, the
Reimbursement Obligation being satisfied thereby shall be deemed not to be
outstanding at such time.  Each Dollar Lender’s obligation to make Dollar Loans
pursuant to this Section 2.19(e) shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the failure of the amount of such Borrowing of Dollar Loans to meet the minimum
Borrowing amount specified in Section 2.2(b); provided, however, that each
Dollar Lender’s obligation to make Dollar Loans pursuant to this Section
2.19(e) is subject to the conditions set forth in Section 3.2 (other than
delivery by the Borrower of a Notice of Borrowing).
 
(f)           Payment to Dollar Lenders.  Whenever the Issuing Lender receives a
payment in respect of a Reimbursement Obligation as to which the Administrative
Agent has received, for the account of the Issuing Lender, any payments from the
Dollar Lenders pursuant to Section 2.19(e), the Issuing Lender will promptly pay
to the Administrative Agent, and the Administrative Agent will promptly pay to
each Dollar Lender that has paid its pro rata share thereof, in immediately
available funds, an amount equal to such Dollar Lender’s ratable share (based on
the proportionate amount funded by such Dollar Lender to the aggregate amount
funded by all Dollar Lenders) of such Reimbursement Obligation.
 
 
57

--------------------------------------------------------------------------------

 
 
(g)           Existing Letters of Credit.  The Borrower and the Lenders agree
that, on and as of the Closing Date, each Existing Letter of Credit issued for
the account of the Borrower or any of its Subsidiaries will be deemed continued
for the account of such Person under this Agreement as a Letter of Credit issued
pursuant to this Section 2.19.
 
(h)           Obligations Absolute.  The Reimbursement Obligations of the
Borrower shall be irrevocable, shall remain in effect until the Issuing Lender
shall have no further obligations to make any payments or disbursements under
any circumstances with respect to any Letter of Credit, and shall be absolute
and unconditional, shall not be subject to counterclaim, setoff or other defense
or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(i)             Any lack of validity or enforceability of this Agreement, any of
the other Credit Documents or any documents or instruments relating to any
Letter of Credit;
 
(ii)            Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to departure
from any Letter of Credit or any documents or instruments relating thereto, in
each case whether or not the Borrower has notice or knowledge thereof;
 
(iii)           The existence of any claim, setoff, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);
 
(iv)           Any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
 
 
58

--------------------------------------------------------------------------------

 
 
(v)             Any defense based upon the failure of any drawing under a Letter
of Credit to conform to the terms of the Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
(vi)            The exchange, release, surrender or impairment of any collateral
or other security for the Obligations;
 
(vii)           The occurrence of any Default or Event of Default; or
 
(viii)          Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.
 
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender.  It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.
 
 
59

--------------------------------------------------------------------------------

 
 
(i)           Cash Collateral Account.  At any time and from time to time (i)
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of the
Required Dollar Lenders shall, require the Borrower to deliver to the
Administrative Agent such additional amount of cash as is equal to 100% of the
aggregate Stated Amount of all Letters of Credit at any time outstanding
(whether or not any beneficiary under any Letter of Credit shall have drawn or
be entitled at such time to draw thereunder) and (ii) in the event of a
prepayment under Section 2.6(b), the Administrative Agent will retain such
amount as may then be required to be retained, such amounts to be held by the
Administrative Agent in a cash collateral account (the “Cash Collateral
Account”).  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the Dollar Lenders, a Lien upon and security
interest in the Cash Collateral Account and all amounts held therein from time
to time as security for Letter of Credit Exposure, and for application to the
Borrower’s Reimbursement Obligations as and when the same shall arise.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Borrower (unless a Default or Event of Default
shall have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  In the event of a drawing, and subsequent payment by the Issuing
Lender, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor.  Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Borrower, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct.  If the Borrower is required to provide cash collateral pursuant to
Section 2.6(b), such amount (including interest), to the extent not applied as
aforesaid, shall be returned to the Borrower on demand, provided that after
giving effect to such return (i) the Aggregate Revolving Dollar Credit Exposure
would not exceed the aggregate Dollar Commitments at such time and (ii) no
Default or Event of Default shall have occurred and be continuing at such
time.  If the Borrower is required to provide cash collateral as a result of an
Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
 
(j)           The Issuing Lender.  The Issuing Lender shall act on behalf of the
Dollar Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Issuing Lender shall have all of the
rights, benefits and immunities (a) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by it in
connection with Letters of Credit issued by it or proposed to be issued by it
and any documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the Issuing Lender with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Lender.
 
(k)           Effectiveness.  Notwithstanding any termination of the Commitments
or repayment of the Loans, or both, the obligations of the Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender and
the Dollar Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
 
 
60

--------------------------------------------------------------------------------

 
 
2.20          Increase in Commitments
 
(a)           From time to time on and after the Closing Date and prior to the
Termination Date, the Borrower may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments of any
Class by an amount which (i) is not less than $10,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof, with respect to any such
request and (ii) when aggregated with all prior and concurrent increases in the
Commitments of all Classes pursuant to this Section  2.20, is not in excess of
$100,000,000.  The Borrower may increase the aggregate amount of the Commitments
by (x) having another lender or lenders (each, an “Additional Lender”) become
party to this Agreement, (y) agreeing with any Lender (with the consent of such
Lender in its sole discretion) to increase its Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Commitment without its consent.
 
(b)           Any increase in the Commitments pursuant to this Section 
2.20 shall be subject to satisfaction of the following conditions:
 
 (i)            The Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the applicable increase date signed by
an Authorized Officer of the Borrower certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase;
 
 (ii)           Each of the representations and warranties contained in Article 
IV and in the other Credit Documents qualified as to materiality shall be true
and correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such date of increase with the same effect
as if made on and as of such date, both immediately before and after giving
effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and
 
 (iii)          At the time of such increase, no Default or Event of Default
shall have occurred and be continuing or would result from such increase.
 
(c)           Upon any increase in the amount of the Commitments pursuant to
this Section  2.20 (each, an “Additional Commitment”):
 
 (i)            Each Additional Lender or Increasing Lender shall enter into a
Joinder Agreement pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Commitment shall be increased in the agreed amount on such
date) and such Additional Lender shall thereupon become (or, if an Increasing
Lender, continue to be) a “Lender” for all purposes hereof.
 
 (ii)           The Borrower shall, as applicable, in coordination with the
Administrative Agent, repay all outstanding Loans of the affected Class and
incur additional Loans of the affected Class from other Lenders of such Class in
each case so that the Lenders participate in each Borrowing of such Class pro
rata on the basis of their respective Commitments of such Class (after giving
effect to any increase in the Commitments pursuant to this Section  2.20) and
amounts payable under Section  2.17 as a result of the actions required to be
taken under this Section  2.20 shall be paid in full by the Borrower; and
 
 (iii)          If any such Additional Lender is a Foreign Lender, such
Additional Lender shall deliver the forms required by Section 2.16(e).
 
 
61

--------------------------------------------------------------------------------

 
 
2.21           Defaulting Lenders.  Notwithstanding anything contained in this
Agreement to the contrary, in the event that any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
 
(a)            fees shall cease to accrue on the Unutilized Commitment of such
Defaulting Lender pursuant to Section 2.9(b);
 
(b)            the Commitments and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.5), except that the Commitments of such
Defaulting Lender may not be increased or extended without the consent of such
Lender;
 
(c)            if there shall be any outstanding Letter of Credit or Swingline
Loan during any time such Lender is a Defaulting Lender, then:
 
 (i)           (A) if such Defaulting Lender is a Dollar Lender, all or any part
of such Defaulting Lender’s Dollar Swingline Exposure and Letter of Credit
Exposure shall be reallocated among the non-Defaulting Lenders that are Dollar
Lenders in accordance with their respective pro rata shares (based on the
proportion that its Dollar Commitment bears to the aggregate Dollar Commitments
at such time, or if the Dollar Commitments have been terminated or expired,
based on the Dollar Commitments most recently in effect, in each case
disregarding any Defaulting Lender) but only to the extent that with respect to
each such non-Defaulting Lender the Revolving Dollar Credit Exposure of such
non-Defaulting Lender (in its capacity as a Dollar Lender) outstanding at such
time (after giving effect to any such reallocation) does not exceed such
non-Defaulting Lender’s Dollar Commitment, and (B) if such Defaulting Lender is
a Multicurrency Lender, all or any part of such Defaulting Lender’s
Multicurrency Swingline Exposure shall be reallocated among the non-Defaulting
Lenders that are Multicurrency Lenders in accordance with their respective pro
rata shares (based on the proportion that its Multicurrency Commitment bears to
the aggregate Multicurrency Commitments at such time, or if the Multicurrency
Commitments have been terminated or expired, based on the Multicurrency
Commitments most recently in effect, in each case disregarding any Defaulting
Lender) but only to the extent that with respect to each such non-Defaulting
Lender the Revolving Multicurrency Credit Exposure of such non-Defaulting Lender
(in its capacity as a Multicurrency Lender) outstanding at such time (after
giving effect to any such reallocation) does not exceed such non-Defaulting
Lender’s Multicurrency Commitment;
 
 
62

--------------------------------------------------------------------------------

 
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, including after repayment of any Loans that the
Borrower elects to repay to effect the reallocation, the Borrower shall, within
one Business Day following written notice from the Administrative Agent
demanding the deposit of cash collateral pursuant to this Section 2.21, pay to
the Administrative Agent for the benefit of the Dollar Lenders or the
Multicurrency Lenders, as the case may be, for deposit in an interest bearing
cash deposit account to be established and maintained by the Administrative
Agent, over which the Administrative Agent shall have sole dominion and control,
upon such terms as may be satisfactory to the Administrative Agent (the
“Defaulting Lender Collateral Account”), an amount in cash, which to the extent
allowed by law shall be free and clear of all rights and claims of third
parties, equal to such Defaulting Lender’s Dollar Swingline Exposure, Letter of
Credit Exposure and Multicurrency Swingline Exposure (the “Defaulting Lender
Share”) (after giving effect to any partial reallocation pursuant to clause (i)
above) for so long as such Defaulting Lender Share is outstanding, but only to
the extent that the reallocation described in clause (i) above cannot be made
from time to time; provided that (w) if at any time the Administrative Agent
determines that the amount on deposit in the Defaulting Lender Collateral
Account shall be less than such Defaulting Lender Share (after giving effect to
any partial reallocation pursuant to clause (i) above), the Administrative Agent
may make demand on the Borrower to pay, and the Borrower will, within one
Business Day after written notice from the Administrative Agent making such
demand, pay to the Administrative Agent an amount equal to such deficiency,
which funds shall be deposited in the Defaulting Lender Collateral Account, (x)
amounts held in the Defaulting Lender Collateral Account will be paid as
necessary from time to time, (A) to the Issuing Lender, on account of amounts
owing by such Defaulting Lender pursuant to Section 2.19, and (B) to the
Swingline Lender, on account of amounts owing by such Defaulting Lender pursuant
to Sections 2.2(e) and 2.2(f), and, in each case, such amounts will not become
Dollar Loans or Multicurrency Loans, as the case may be, of such Defaulting
Lender under the terms of such provisions, (y) if the Borrower is required to
provide an amount of cash collateral under this clause (ii), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after a Defaulting Lender has been determined in accordance with
the terms of this Section 2.21 to no longer be a Defaulting Lender or such
Defaulting Lender has been replaced by another Lender pursuant to Section 2.18,
and (z) amounts in such Defaulting Lender Collateral Account shall be repaid to
the Borrower to the extent not required as collateral from time to time pursuant
to the provisions of this clause (ii);
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender Share pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.9(c) with respect to such Defaulting Lender Share during the period such
Defaulting Lender Share is cash collateralized;
 
(iv)           if the pro rata share of the Stated Amount of outstanding Letters
of Credit of the non-Defaulting Lenders is reallocated pursuant to Section
2.21(c), then the fees payable to the Dollar Lenders pursuant to Section
2.9(b) and Section 2.9(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ pro rata shares thereof; and
 
(v)            if any Defaulting Lender Share is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, the fee payable under
Section 2.9(c) with respect to such Defaulting Lender Share shall be payable to
the Issuing Lender until such Defaulting Lender Share is cash collateralized
and/or reallocated;
 
 
63

--------------------------------------------------------------------------------

 
 
(d)           to the extent the Administrative Agent receives any payments or
other amounts for the account of a Defaulting Lender, such Defaulting Lender
shall be deemed to have requested that the Administrative Agent use such payment
or other amount to fulfill such Defaulting Lender’s previously unsatisfied
payment obligations hereunder; and
 
(e)           for the avoidance of doubt, each of the Borrower, the Issuing
Lender, the Administrative Agent and each Lender shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
pro rata shares of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its pro rata share.  In addition, at such time as the Defaulting Lender is
replaced by another Lender pursuant to Section 2.18, the pro rata shares of the
Lenders will be readjusted to reflect the inclusion of the replacing Lender’s
Commitment.  In either such case, this Section 2.21 will no longer apply.
 
2.22           Additional Reserve Costs.
 
(a)            If and for so long as any Multicurrency Lender is required to
make special deposits with the Bank of England, to maintain reserve asset ratios
or to pay fees, in each case in respect of such Multicurrency Lender’s LIBOR
Loans in any Foreign Currency, such Multicurrency Lender may require the
Borrower to pay, contemporaneously with each payment of interest on each of such
LIBOR Loans, additional interest on such LIBOR Loan at a rate per annum equal to
the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Schedule 1.1(c) hereto.
 
(b)            If and for so long as any Multicurrency Lender is required to
comply with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements reflected in the Reserve Requirement or the Mandatory Costs Rate)
in respect of any of such Multicurrency Lender’s LIBOR Loans in any Foreign
Currency, such Multicurrency Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Multicurrency
Lender’s LIBOR Loans subject to such requirements, additional interest on such
LIBOR Loan at a rate per annum specified by such Multicurrency Lender to be the
cost to such Multicurrency Lender of complying with such requirements in
relation to such LIBOR Loan.
 
(c)            Any additional interest owed pursuant to paragraph (a) or (b)
above shall be determined by the relevant Multicurrency Lender, which
determination shall be conclusive absent manifest error, and notified to the
Borrower (with a copy to the Administrative Agent) in reasonable detail at least
five Business Days before each date on which interest is payable for the
relevant Multicurrency Loan, and such additional interest so notified to the
Borrower by such Multicurrency Lender shall be payable to the Administrative
Agent for the account of such Multicurrency Lender on each date on which
interest is payable for such Multicurrency Loan.
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS OF BORROWING
 
3.1           Conditions of Initial Borrowing.  The Closing Date shall occur
upon the satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent shall have received the following, each
of which shall be originals or telecopies or in an electronic format acceptable
to the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:
 
 (i)             executed counterparts of this Agreement in such number of
copies as the Administrative Agent shall have required;
 
 (ii)            to the extent requested by any Lender in accordance with
Section  2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section  2.4(d) and executed by the Borrower;
 
 (iii)           the Guaranty, duly completed and executed by the Subsidiary
Guarantors, which shall include each Wholly-Owned Subsidiary of the Borrower,
other than any Foreign Subsidiary to the extent doing so would cause adverse tax
or regulatory consequences to the Borrower;
 
 (iv)            if any LIBOR Loans are to be borrowed prior to the 3rd Business
Day after the Closing Date, the Administrative Agent shall have received, 3
Business Days prior to the date such LIBOR Loans are to be borrowed, a
pre-funding LIBOR indemnity letter from the Borrower and a completed Notice of
Borrowing;
 
 (v)             a certificate, signed by an Authorized Officer of the Borrower,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to the transactions contemplated
hereby (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the transactions contemplated hereby,
(iii) both immediately before and after giving effect to the transactions
contemplated hereby, no Material Adverse Effect has occurred since December 31,
2009, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section  3.1 and in Section  3.2 have been satisfied or waived as required
hereunder;
 
 
65

--------------------------------------------------------------------------------

 
 
(vi)           a certificate of the secretary or an assistant secretary of each
Credit Party executing any Credit Documents as of the Closing Date, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause  (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Credit Party executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above;
 
(vii)           a certificate as of a recent date of the good standing of each
Credit Party executing any Credit Documents as of the Closing Date, under the
laws of its jurisdiction of organization, from the Secretary of State (or
comparable Governmental Authority) of such jurisdiction; and
 
(viii)           a Financial Conditions Certificate executed by the chief
financial officer of the Borrower containing the copies of the financial
statements referred to in Section 4.11 and confirming that, as of the Closing
Date, after giving effect to the consummation of the transactions contemplated
hereby, the Borrower and its Subsidiaries on a consolidated basis are solvent.
 
(b)           All approvals, permits and consents of any Governmental
Authorities, any Self-Regulatory Organizations, or other Persons required in
connection the consummation of any of the transactions contemplated hereby shall
have been obtained, without the imposition of conditions that are materially
adverse to the Administrative Agent or the Lenders; all applicable waiting
periods shall have expired without any adverse action being taken or threatened
by any Governmental Authority or Self-Regulatory Organization having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority or any Self-Regulatory Organization, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or to
impose materially adverse conditions upon, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
that could reasonably be expected to have a Material Adverse Effect.
 
(c)           The Borrower shall have (i) amended its existing Credit Agreement,
dated as of January 12, 2007, as amended by the First Amendment to Credit
Agreement dated as of August 24, 2007, the Second Amendment to Credit Agreement
dated as of June 13, 2008, and as amended and restated by the Amendment and
Restatement Agreement, dated as of April 9, 2009, with Wells Fargo, as
administrative agent, BofA, as syndication agent and the lenders party thereto
(the “Existing 2007 Credit Facility”) to (x) permit the consummation of the
transactions contemplated hereby, and (y) make certain other amendments thereto
requested by the Borrower and reasonably satisfactory to the Administrative
Agent and (ii) complied with all terms and conditions in the definitive
documentation of such amendment.
 
 
66

--------------------------------------------------------------------------------

 
 
(d)           The Borrower shall have (i) amended its existing Credit Agreement,
dated as of April 9, 2009, with Wells Fargo, as administrative agent, BofA, as
syndication agent and the lenders party thereto, providing for a revolving
credit facility in the aggregate principal amount of $100,000,000 and a term
loan credit facility in the amount of $200,000,000 (the “Existing 2009 Credit
Facility”), to (x) permit the consummation of the transactions contemplated
hereby, (y) terminate the revolving credit commitments of the lenders
thereunder, and (z) make certain other amendments thereto requested by the
Borrower and reasonably satisfactory to the Administrative Agent and (ii)
complied with all terms and conditions in the definitive documentation of such
amendment.
 
(e)           (i) All principal, interest and other amounts outstanding under
the Borrower’s existing Credit Agreement, dated as of April 9, 2009, with ICE
Trust, Wells Fargo, as administrative agent, BofA, as syndication agent and the
lenders party thereto, providing for a 364-day revolving credit facility in the
aggregate principal amount of $300,000,000 (the “Terminating Liquidity
Facility”) shall be paid in full, and (ii) all commitments to extend credit
under the agreements and instruments relating to the Terminating Liquidity
Facility and all guarantees relating thereto shall be terminated; and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it.
 
(f)           Since December 31, 2009, both immediately before and after giving
effect to the transactions contemplated hereby, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that could reasonably be expected to have a Material Adverse Effect.
 
(g)           The Borrower shall have paid (i) to the Arrangers, the fees
required under the Joint Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement and
the other Credit Documents.
 
(h)           The Administrative Agent shall have received an Account
Designation Letter, together with written instructions from an Authorized
Officer of the Borrower, including wire transfer information, directing the
payment of the proceeds of any Loans made hereunder.
 
 (i)           Each of the Administrative Agent and each Lender shall have
received such other documents, certificates, opinions and instruments in
connection with the transactions contemplated hereby as it shall have reasonably
requested (including but not limited to legal opinions of counsel to the
Borrower and its Subsidiaries).
 
 
67

--------------------------------------------------------------------------------

 
 
3.2            Conditions of All Borrowings.  The obligation of each Lender to
make any Loans hereunder (excluding Revolving Loans made for the purpose of
repaying Refunded Swingline Loans pursuant to Section  2.2(e)), and the
obligation of the Issuing Lender to issue any Letters of Credit hereunder, is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:
 
(a)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section  2.2(b), or (together with the Swingline Lender) a
Notice of Swingline Borrowing in accordance with Section  2.2(d) or (together
with the Issuing Lender) a Letter of Credit Notice in accordance with Section
2.19(b), as applicable;
 
(b)           Each of the representations and warranties contained in Article 
IV and in the other Credit Documents qualified as to materiality shall be true
and correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such Borrowing Date (including the Closing
Date, in the case of the any Loans made on the Closing Date hereunder) or such
date of issuance of a Letter of Credit with the same effect as if made on and as
of such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
 
(c)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made or Letter of Credit to be issued on such date.
 
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 3.2(b) and 3.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1           Corporate Organization and Power.  Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule  4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
4.2           Authorization; Enforceability.  Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party.  This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
 
4.3           No Violation.  The execution, delivery and performance by each
Credit Party of each of the Credit Documents to which it is a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv)  result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses 
(ii) and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
4.4           Governmental and Third-Party Authorization; Permits.  No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule  4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
4.5           Litigation.  Except as set forth on Schedule 4.5, there are no
actions, investigations, suits or proceedings pending or, to the knowledge of
the Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
 
 
69

--------------------------------------------------------------------------------

 
 
4.6           Taxes.  Each of the Borrower and its Subsidiaries has timely filed
all federal, state, local and foreign tax returns and reports required to be
filed by it and has paid, prior to the date on which penalties would attach
thereto or a Lien would attach to any of its properties if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with
GAAP.  Such returns accurately reflect in all material respects all liability
for taxes of the Borrower and its Subsidiaries for the periods covered
thereby.  As of the Closing Date, there is no ongoing audit or examination or,
to the knowledge of the Borrower, other investigation by any Governmental
Authority of the tax liability of any of the Borrower or its Subsidiaries, and
there is no material unresolved claim by any Governmental Authority concerning
the tax liability of the Borrower or any of its Subsidiaries for any period for
which tax returns have been or were required to have been filed, other than
unsecured claims for which adequate reserves have been established in accordance
with GAAP.  As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has waived or extended or has been requested to waive or extend the
statute of limitations relating to the payment of any taxes.
 
4.7           Subsidiaries.  Schedule  4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and as to each such Subsidiary,
the percentage ownership (direct and indirect) of the Borrower in each class of
its Capital Stock and each direct owner thereof.
 
4.8           Full Disclosure.  All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
any Arranger or any Lender by or on behalf of any Credit Party pursuant to this
Agreement or the other Credit Documents is or will be true and accurate in all
material respects on the date as of which such information is dated or certified
(or, if such information has been updated, amended or supplemented, on the date
as of which any such update, amendment or supplement is dated or certified) and
not made incomplete by omitting to state a material fact necessary to make the
statements contained herein and therein, in light of the circumstances under
which such information was provided, not misleading; provided that, with respect
to projections, budgets and other estimates, except as specifically represented
in Section 4.11(b), the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  As of the Closing Date, there is no fact known to any Credit Party that
has, or could reasonably be expected to have, a Material Adverse Effect, which
fact has not been set forth herein, in the consolidated financial statements of
the Borrower and its Subsidiaries furnished to the Administrative Agent and/or
the Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent and/or the Lenders.
 
4.9           Margin Regulations.  No Credit Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.  No proceeds of the Loans will
be used, directly or indirectly, to purchase or carry any Margin Stock, to
extend credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.
 
 
70

--------------------------------------------------------------------------------

 
 
4.10           No Material Adverse Effect.  There has been no Material Adverse
Effect since December 31, 2009 and there exists no event, condition or state of
facts that could reasonably be expected to result in a Material Adverse Effect.
 
4.11           Financial Matters.
 
(a)           The Borrower has heretofore furnished to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2009 and 2008 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon.  Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the respective dates
thereof and the results of operations of the Borrower and its Subsidiaries on a
consolidated basis for the respective periods then ended.  Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Borrower and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.
 
(b)           The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2013, giving effect
to the initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”).  In the good
faith opinion of management of the Borrower, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof.  The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
 
(c)           After giving effect to the consummation of the transactions
contemplated hereby, each Credit Party (i) has capital sufficient to carry on
its businesses as conducted and as proposed to be conducted, (ii) has assets
with a fair saleable value, determined on a going concern basis, which are
(y) not less than the amount required to pay the probable liability on its
existing debts as they become absolute and matured and (z) greater than the
total amount of its liabilities (including identified contingent liabilities,
valued at the amount that can reasonably be expected to become absolute and
matured in their ordinary course), and (iii) does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature in their ordinary course.
 
 
71

--------------------------------------------------------------------------------

 
 
(d)          Since December 31, 2009, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
 
(e)           Neither (i) the board of directors of the Borrower, a committee
thereof or an authorized officer of the Borrower has concluded that any
financial statement previously furnished to the Administrative Agent should no
longer be relied upon because of an error, nor (ii) has the Borrower been
advised by its auditors that a previously issued audit report or interim review
cannot be relied on.
 
4.12           Ownership of Properties.  Each of the Borrower and its
Subsidiaries (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, and (iii) has good title to all of its other material
properties and assets reflected in the most recent financial statements referred
to in Section  4.11(a) (except as sold or otherwise disposed of since the date
thereof in the ordinary course of business), in each case free and clear of all
Liens other than Permitted Liens.
 
4.13           ERISA.
 
(a)            Each Credit Party and its ERISA Affiliates is in compliance with
the applicable provisions of ERISA, and each Plan is and has been administered
in compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No ERISA Event
(i) has occurred within the five (5) year period prior to the Closing Date,
(ii) has occurred and is continuing, or (iii) to the knowledge of the Borrower,
is reasonably expected to occur with respect to any Plan.  No Plan has any
Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
(b)            No Credit Party or any of its ERISA Affiliates has any
outstanding liability on account of a complete or partial withdrawal from any
Multiemployer Plan, and no Credit Party or any of its ERISA Affiliates would
become subject to any liability under ERISA if any such Credit Party or ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date.  No Multiemployer Plan is in “reorganization” or is
“insolvent” within the meaning of such terms under ERISA.
 
4.14           Environmental Matters.  Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of the Borrower, there are no threatened
Environmental Claims, nor any basis therefor.
 
 
72

--------------------------------------------------------------------------------

 
 
4.15           Compliance with Laws.  Each of the Borrower and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
4.16           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or has the legal right to use, all Intellectual Property necessary for it
to conduct its business as currently conducted.  No claim has been asserted or
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
4.17           Regulated Industries.  No Credit Party is an “investment
company,” a company “controlled” by an “investment company,” or an “investment
advisor,” within the meaning of the Investment Company Act of 1940, as amended.
 
4.18           Insurance.  The assets, properties and business of the Borrower
and its Subsidiaries are insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.19           Material Contracts.  Schedule  4.19 lists, as of the Closing
Date, each “material contract” (within the meaning of Item 601(b)(10) of
Regulation S-K under the Securities Act) to which the Borrower or any of its
Subsidiaries is a party, by which the Borrower or any of its Subsidiaries or its
properties is bound or to which the Borrower or any of its Subsidiaries is
subject (collectively, “Material Contracts”), and also indicates the parties
thereto.  As of the Closing Date, (i) each Material Contract is in full force
and effect and is enforceable by each of the Borrower and its Subsidiaries that
is a party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, and (ii) neither the Borrower
nor any of its Subsidiaries or, to the knowledge of the Borrower, any other
party thereto is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.
 
4.20           No Burdensome Restrictions.  No Credit Party is subject to any
charter or corporate restriction or any provision of any applicable Requirement
of Law that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
 
73

--------------------------------------------------------------------------------

 
 
4.21           OFAC; Anti-Terrorism Laws.
 
(a)            No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(b)            Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  The Credit Parties
are in compliance in all material respects with the PATRIOT Act.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
5.1            Financial Statements.  The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:
 
(a)           As soon as available and in any event within forty-five (45) days
(or, if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the first fiscal
quarter of fiscal year 2010, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
 
 
74

--------------------------------------------------------------------------------

 
 
(b)           As soon as available and in any event within ninety (90) days (or,
if earlier and if applicable to the Borrower, the annual report deadline under
the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year 2010, an audited consolidated and unaudited
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such fiscal year and the related audited consolidated and unaudited
consolidating statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal year then ended, including the
notes thereto, in each case setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year together with comparative budgeted
figures for the fiscal year then ended, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with (y) a report thereon by
such accountants that is not qualified as to going concern or scope of audit and
to the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a letter from such accountants to the
effect that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
 
(c)           In the event that any financial statement or Compliance
Certificate delivered pursuant to Sections 5.2(a) or  5.2(b) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable Period
and (ii) the Borrower shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.12.  This Section
5.1(c) shall not limit the rights of the Administrative Agent and Lenders with
respect to Sections 2.8(b) and 8.2.
 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or  5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
75

--------------------------------------------------------------------------------

 
 
5.2           Other Business and Financial Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)           Concurrently with each delivery of the financial statements
described in Sections  5.1(a) and  5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article  VI as of the last day of the period covered by such financial
statements;
 
(b)           As soon as available and in any event within thirty (30) days
after the commencement of each fiscal year, beginning with the 2011 fiscal year,
a consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
 
(c)           Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
 
(d)           Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that any
Credit Party shall send or make available generally to its stockholders,
(ii) all regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that any Credit Party shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
 
(e)           Promptly upon (and in any event within five (5) Business Days
after) any Responsible Officer of any Credit Party obtaining knowledge thereof,
written notice of any of the following:
 
(i)           the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)           the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section  4.5 or this Section 
5.2(e)(ii);
 
(iii)           the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
 
(iv)           the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
 
(v)           the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
 
(vi)           the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses  (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
 
(vii)          any other matter or event that has, or could reasonably be
expected to have, a Material Adverse Effect, together with a written statement
of a Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
 
 
77

--------------------------------------------------------------------------------

 
 
(f)           As promptly as reasonably possible, such other information about
the business, condition (financial or otherwise), operations or properties of
the Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender may from time to time reasonably request.
 
5.3           Compliance with All Material Contracts.  The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with
each term, condition and provision of all Material Contracts.
 
5.4           Existence; Franchises; Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section  7.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and
Self-Regulatory Organizations necessary to the ownership, occupation or use of
its properties or the conduct of its business, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect, and
(iii) keep all material properties in good working order and condition (normal
wear and tear and damage by casualty excepted) and from time to time make all
necessary repairs to and renewals and replacements of such properties, except to
the extent that any of such properties are obsolete or are being replaced or, in
the good faith judgment of the Borrower, are no longer useful or desirable in
the conduct of the business of the Credit Parties.
 
5.5           Use of Proceeds.  The proceeds of the Loans shall be used as
follows: (i) up to $150,000,000 of the proceeds of the Loans shall be used to
provide liquidity for the clearing operations of ICE Clear Europe, (ii) up to
$50,000,000 of the proceeds of the Loans shall be used to provide liquidity for
the clearing operations of ICE Clear US, (iii) up to $100,000,000 of the
proceeds of the Loans shall be used to provide liquidity for the clearing
operations of ICE Trust, (iv) up to $3,000,000 of the proceeds of the Loans
shall be used to provide liquidity for the clearing operations of ICE Clear
Canada, and (v) the remainder, plus any portion of the proceeds no longer
necessary to be reserved for the purposes set forth in the foregoing clauses (i)
through (iv), shall be used to provide for working capital and general corporate
purposes of the Borrower.
 
5.6           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.
 
5.7           Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person; provided, however, that no such
Person shall be required to pay any such tax, assessment, charge, levy or claim
that is being contested in good faith and by proper proceedings and as to which
such Credit Party is maintaining adequate reserves with respect thereto in
accordance with GAAP.
 
 
78

--------------------------------------------------------------------------------

 
 
5.8           Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
 
5.9           Maintenance of Books and Records; Inspection.  The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures Europe, the
United Kingdom Financial Services Authority, or other Governmental Authorities
with jurisdiction over ICE Futures Europe and ICE Futures Europe’s members), and
make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.
 
5.10           Permitted Acquisitions.  The Borrower shall comply with, and
cause each other applicable Credit Party to comply with, the following
covenants:
 
(a)            Promptly after the consummation of any Permitted Acquisition or
such later date reasonably acceptable to the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent the following (provided,
however, that the delivery of the statements in clause (iii) below shall be
required only with respect to Permitted Acquisitions having an Acquisition
Amount exceeding $200,000,000):
 
 (i)           a reasonably detailed description of the material terms of such
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Acquisition (each, a “Target”);
 
 
79

--------------------------------------------------------------------------------

 
 
(ii)            to the extent available, audited historical financial statements
of the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
 
(iii)           consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
 
(iv)            a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Financial Officer of the Borrower
setting forth the Acquisition Amount and further to the effect that, to the best
of such Financial Officer’s knowledge, (y) the consummation of such Acquisition
has not resulted in a violation of any provision of this Section  5.10 or any
other provision of this Agreement, and (x) the requirements set forth in Section
7.5 have been satisfied (with financial covenant calculations to be attached to
the certificate using the Covenant Compliance Worksheet).
 
(b)           As soon as reasonably practicable after the consummation of any
such Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
 
(c)           The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section  5.10 and in the description furnished under Section 
5.10(a)(i) have been satisfied, that the same is permitted in accordance with
the terms of this Agreement, and that the matters certified to by the Financial
Officer of the Borrower in the certificate referred to in Section 
5.10(a)(iv) are, to the best of such Financial Officer’s knowledge, true and
correct in all material respects as of the date such certificate is given, which
representation and warranty shall be deemed to be a representation and warranty
as of the date thereof for all purposes hereunder, including, without
limitation, for purposes of Sections  3.2 and 8.1.
 
5.11           Creation or Acquisition of Subsidiaries.  Subject to the
provisions of Sections  5.10 and  7.5, the Borrower may from time to time create
or acquire new Wholly Owned Subsidiaries in connection with Permitted
Acquisitions or otherwise, and the Wholly Owned Subsidiaries of the Borrower may
create or acquire new Wholly Owned Subsidiaries, provided that concurrently with
(and in any event within ten (10) Business Days after or such later time
approved by the Administrative Agent) the creation or direct or indirect
acquisition thereof, each such new Subsidiary will execute and deliver to the
Administrative Agent a joinder to the Guaranty, pursuant to which such new
Subsidiary shall become a guarantor thereunder and shall guarantee the payment
in full of the Obligations of the Borrower under this Agreement and the other
Credit Documents; provided that no Foreign Subsidiary shall be required to
provide a guaranty to the extent (and for as long as) doing so would cause any
adverse tax or regulatory consequences to the Borrower, and provided further
that for any Subsidiary created for the sole purpose of making a Permitted
Acquisition and so long as such Subsidiary has no assets, the Borrower shall not
be required to comply with this Section 5.11 until the consummation of such
Permitted Acquisition.
 
 
80

--------------------------------------------------------------------------------

 
 
5.12           OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
5.13           Further Assurances.  The Borrower will, and will cause each of
its Subsidiaries to, make, execute, endorse, acknowledge and deliver any
amendments, modifications or supplements hereto and restatements hereof and any
other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Administrative
Agent or the Required Lenders to effect, confirm or further assure or protect
and preserve the interests, rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Credit Documents.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
6.1           Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter of 2010,
shall not be greater than the ratio of 2.50 to 1.00.
 
6.2           Minimum Interest Coverage Ratio.  The Interest Coverage Ratio as
of the last day of any fiscal quarter, beginning with the first fiscal quarter
of 2010, shall not be less than 5.0 to 1.0.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
 
81

--------------------------------------------------------------------------------

 
 
7.1           Merger; Consolidation.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, amalgamation, merger or other combination, or agree to
do any of the foregoing; provided, however, that so long as no Default or Event
of Default has occurred and is continuing or would result therefrom:
 
(i)            any Subsidiary of the Borrower may merge, consolidate or
amalgamate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity) or (y) any other Subsidiary of
the Borrower (so long as, if either Person is a Subsidiary Guarantor, the
surviving Person is a Subsidiary Guarantor, and if either Person is a Wholly
Owned Subsidiary, the surviving Person is a Wholly Owned Subsidiary);
 
(ii)            the Borrower may merge, consolidate or amalgamate with another
Person (other than another Credit Party), so long as (y) the Borrower is the
surviving entity, and (z) if such merger, consolidation or amalgamation
constitutes an Acquisition, the applicable conditions and requirements of
Sections  5.11 and  7.5 are satisfied; and
 
(iii)           to the extent not otherwise permitted under the foregoing
clauses, any Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
 
7.2           Indebtedness.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
 
(i)            Indebtedness of the Credit Parties in favor of the Administrative
Agent and the Lenders incurred under this Agreement and the other Credit
Documents;
 
(ii)           (A) Indebtedness of the Credit Parties under the Existing 2007
Credit Facility and the other “Credit Documents” (as defined in the Existing
2007 Cre dit Facility), (B) Indebtedness of the Credit Parties under the
Existing 2009 Credit Facility and the other “Credit Documents” (as defined in
the Existing 2009 Credit Facility), and (C) Indebtedness of the Credit Parties
under the New 2010 Term Loan Credit Facility and the other “Credit Documents”
(as defined in the New 2010 Term Loan Credit Facility);
 
(iii)           accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
 
(iv)           purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $25,000,000 in aggregate principal amount
outstanding at any one time;
 
 
82

--------------------------------------------------------------------------------

 
 
(v)           unsecured loans and advances (A) by the Borrower or any Subsidiary
of the Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the
Borrower to the Borrower, or (C) by the Borrower or any Subsidiary of the
Borrower to any Subsidiary of the Borrower that is not a Subsidiary Guarantor
subject in all respects to Section 7.11, provided that any such loan or advance
made pursuant to clause (A) or (B) above is subordinated in right and time of
payment to the Obligations and any such loan or advance made pursuant to clause
(A), (B) or (C) is evidenced by a promissory note, in each case in form and
substance reasonably satisfactory to the Administrative Agent;
 
(vi)           Indebtedness of the Borrower or any of its Subsidiaries under
Hedge Agreements entered into in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risks and not for
speculative purposes;
 
(vii)          Indebtedness existing on the Closing Date and described in
Schedule  7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;
 
(viii)         Indebtedness consisting of Guaranty Obligations of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement;
 
(ix)           Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of its Subsidiaries in the ordinary course of
business;
 
(x)            Indebtedness of ICE Clear Europe under the ICE Clear Europe
Payment Services Agreement not exceeding $150,000,000 in aggregate principal
amount outstanding;
 
(xi)           Indebtedness consisting of Guaranty Obligations of the Borrower
with respect to the ICE Clear Europe Payment Services Agreement;
 
(xii)          unsecured Indebtedness of the Borrower not exceeding $400,000,000
in aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
 
(xiii)         unsecured Indebtedness of a Subsidiary acquired after the Closing
Date or a Person merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date, in each case in connection with a Permitted Acquisition,
which Indebtedness in each case exists at the time of such Permitted Acquisition
and is not created in contemplation of such event, provided that all such
Indebtedness shall not exceed $250,000,000 in aggregate principal amount
outstanding at any one time;
 
 
83

--------------------------------------------------------------------------------

 
 
(xiv)        other unsecured Indebtedness of the Borrower; provided that (A)
that at the time of incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing (or would result therefrom), and
(B) the Borrower is in compliance with the Total Leverage Ratio covenant set
forth in Section 6.1 on a Pro Forma Basis after giving effect to the incurrence
of such Indebtedness; and
 
(xv)         other unsecured Indebtedness of the Subsidiaries of the Borrower
not exceeding $50,000,000 in aggregate principal amount outstanding at any time.
 
7.3           Liens.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):
 
(i)            Liens in existence on the Closing Date and set forth on Schedule 
7.3, and any extensions, renewals or replacements thereof; provided that any
such extension, renewal or replacement Lien shall be limited to all or a part of
the property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
(ii)           Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);
 
(iii)           Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section  8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)           Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
 
(v)            any attachment or judgment Lien not constituting an Event of
Default under Section  8.1(h);
 
 
84

--------------------------------------------------------------------------------

 
 
(vi)           Liens securing the purchase money Indebtedness permitted under
Section  7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
 
(vii)          with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
 
(viii)         any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
 
(ix)            Liens created in connection with the Guaranty Fund; and
 
(x)             other Liens securing obligations of the Borrower and its
Subsidiaries not exceeding $20,000,000 in aggregate principal amount outstanding
at any time.
 
7.4           Asset Dispositions.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, make or agree to make
any Asset Disposition except for:
 
(i)             the sale or other disposition of inventory and Cash Equivalents
in the ordinary course of business, the sale or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
 
(ii)             the sale, lease or other disposition of assets by the Borrower
or any Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor
(or by any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary
that is not a Subsidiary Guarantor), in each case so long as no Event of Default
shall have occurred and be continuing or would result therefrom;
 
(iii)           the sale, exchange or other disposition in the ordinary course
of business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries; and
 
(iv)           the sale or other disposition of assets (other than the Capital
Stock of Subsidiaries) outside the ordinary course of business for fair value
and for consideration, provided that (x) the aggregate amount of Net Cash
Proceeds from all such sales or dispositions that are consummated during any
fiscal year shall not exceed $40,000,000 and  (y) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
 
 
85

--------------------------------------------------------------------------------

 
 
7.5           Acquisitions.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, consummate any Acquisition, provided that the
Borrower or any of its Subsidiaries may consummate any Acquisition so long as
(i) the Borrower is in compliance with the covenants in Article VI on a Pro
Forma Basis after giving effect to such Acquisition; provided, however, that
prior to the closing of an Acquisition having an Acquisition Amount exceeding
$200,000,000, the Borrower shall provide the Lenders with a Compliance
Certificate prepared on a Pro Forma Basis that demonstrates such compliance,
(ii) in the case of an Acquisition to which the Borrower is a party involving a
merger, amalgamation or the acquisition of control of the Capital Stock of a
Person, the Borrower is the surviving or acquiring entity, as the case may be,
(iii) each business acquired shall be in substantially the same line of business
as the business conducted by the Borrower or its Subsidiaries on the Closing
Date or in lines of business reasonably related thereto, (iv) the board of
directors or equivalent governing body of the Person whose Capital Stock or
business is acquired shall have approved such Acquisition, if required by
applicable law (but provided in any event such Acquisition shall not be
“hostile”), (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto and (vi) the applicable conditions
and requirements of Section  5.11 are satisfied.
 
7.6           Restricted Payments.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:
 
(a)           each Subsidiary may make payments to the Borrower for its
proportionate share of the tax liability of the affiliated group of entities
that file consolidated federal income tax returns, provided that such payments
are used to pay taxes, and provided further that any tax refunds received by the
Borrower that are attributable to the any of its Subsidiaries shall be returned
promptly by the Borrower to such Subsidiary;
 
(b)           each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;
 
(c)           the Borrower and any of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in its Common Stock; and
 
(d)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower and any of its
Subsidiaries may make any Restricted Payment.
 
 
86

--------------------------------------------------------------------------------

 
 
7.7           Transactions with Affiliates.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this Section 
7.7 shall prohibit:
 
(i)            transactions described on Schedule  7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under any other
provision of this Agreement;
 
(ii)           transactions among the Borrower and/or the Subsidiary Guarantors
not prohibited under this Agreement (provided that such transactions shall
remain subject to any other applicable limitations and restrictions set forth in
this Agreement); and
 
(iii)           transactions with Affiliates in good faith in the ordinary
course of the Borrower’s or such Subsidiary’s business consistent with past
practice and on terms no less favorable to the Borrower or such Subsidiary than
those that could have been obtained in a comparable transaction on an arm’s
length basis from a Person that is not an Affiliate.
 
7.8           Lines of Business.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
 
7.9           Limitation on Certain Restrictions.  The Borrower will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on (a) the ability of the Credit Parties to perform and comply
with their respective obligations under the Credit Documents or (b) the ability
of any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause  (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund, (v) the Existing 2007 Credit Facility, the Existing 2009 Credit Facility
and the New 2010 Term Loan Credit Facility, and any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of the restrictions
existing as of the date hereof and (vi) customary restrictions and conditions
contained in any agreement relating to the sale of assets (including Capital
Stock of a Subsidiary) pending such sale, provided that such restrictions and
conditions apply only to the assets being sold and such sale is permitted under
this Agreement.
 
 
87

--------------------------------------------------------------------------------

 
 
7.10           No Other Negative Pledges.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into or suffer to exist any
agreement or restriction that, directly or indirectly, prohibits or conditions
the creation, incurrence or assumption of any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, except for such agreements or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable Requirements of Law, (iii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the granting of Liens therein or in
property that is the subject thereof, (v) the Existing 2007 Credit Facility, the
Existing 2009 Credit Facility and the New 2010 Term Loan Credit Facility, and
any agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions existing as of the date hereof and (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.
 
7.11           Investments in Subsidiaries.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any Domestic
Subsidiary of the Borrower that is both (a) not a Wholly-Owned Subsidiary and
(b) not a Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Non-Wholly-Owned
Subsidiary (collectively, “Investments”) other than:
 
 (i)           Investments in Non-Wholly-Owned Subsidiaries existing as of the
Closing Date;
 
 (ii)          Investments of the Borrower in ICE Trust made from proceeds of
Loans not to exceed $100,000,000 outstanding at any time; and
 
 (iii)         other Investments in Non Wholly-Owned Subsidiaries made in any
fiscal year in an aggregate amount not exceeding 15% of Consolidated EBITDA for
the fiscal year most recently ended.
 
7.12           Fiscal Year.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
 
7.13           Accounting Changes.  Other than as permitted pursuant to Section 
1.2, the Borrower will not, and will not permit or cause any of its Subsidiaries
to, make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
 
 
88

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)           The Borrower shall fail to pay when due (i) any principal of any
Loan or any Reimbursement Obligation, or (ii) any interest on any Loan, any fee
payable under this Agreement or any other Credit Document, or (except as
provided in clause  (i) above) any other Obligation (other than any Obligation
under a Hedge Agreement), and (in the case of this clause  (ii) only) such
failure shall continue for a period of three (3) Business Days;
 
(b)           The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections  5.2(e)(i),  5.4, 5.5, 5.10 or  5.11 or in Articles  VI or VII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Sections 5.1 or  5.2 (other than Section 5.2(e)(i)) and
(in the case of this clause  (ii) only) such failure shall continue unremedied
for a period of five (5) days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower;
 
(c)           The Borrower or any other Credit Party shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Sections  8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower; or any default or
event of default shall occur under any Hedge Agreement to which the Borrower and
any Hedge Party are parties;
 
(d)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 
(e)           The Borrower or any other Credit Party shall (i) fail to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the Existing 2007 Credit Facility, the Existing 2009 Credit
Facility, the New 2010 Term Loan Credit Facility or any other Indebtedness
(other than the Indebtedness incurred pursuant to this Agreement) having an
aggregate principal amount of at least $1,000,000 or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Indebtedness, or any
other event shall occur or condition exist in respect thereof, and the effect of
such failure, event or condition is to cause, or permit the holder or holders of
such Indebtedness (or a trustee or agent on its or their behalf) to cause (with
or without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;
 
 
89

--------------------------------------------------------------------------------

 
 
(f)           The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section  8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
 
(g)           Any involuntary petition or case shall be filed or commenced
against the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
 
(h)           Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;
 
(i)            Any Credit Document shall for any reason (other than as
explicitly permitted under this Agreement or any other Credit Document) cease to
be in full force and effect as to any Credit Party, or any Credit Party or any
Person acting on its behalf shall deny or disaffirm such Credit Party’s
obligations thereunder;
 
(j)            A Change of Control shall have occurred;
 
(k)           Any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
 
 
90

--------------------------------------------------------------------------------

 
 
(l)           Any one or more licenses, permits, accreditations or
authorizations of the Borrower or any other Credit Party shall be suspended,
limited or terminated or shall not be renewed, or any other action shall be
taken by any Governmental Authority or Self-Regulatory Organization in response
to any alleged failure by the Borrower or any of its Subsidiaries to be in
compliance with applicable Requirements of Law, and such action, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect.
 
8.2           Remedies:  Termination of Commitments, Acceleration, etc.  Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)           Declare the Commitments and the Swingline Commitments to be
terminated, whereupon the same shall terminate; provided that, upon the
occurrence of a Bankruptcy Event, the Commitments, the Swingline Commitments and
the Issuing Lender’s obligation to issue Letters of Credit shall automatically
be terminated;
 
(b)           Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for the avoidance of doubt, excluding any amounts owing under
any Hedge Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section  8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrower;
 
(c)           Appoint or direct the appointment of a receiver for the properties
and assets of the Credit Parties, both to operate and to sell such properties
and assets, and the Borrower, for itself and on behalf of its Subsidiaries,
hereby consents to such right and such appointment and hereby waives any
objection the Borrower or any Subsidiary may have thereto or the right to have a
bond or other security posted by the Administrative Agent on behalf of the
Lenders, in connection therewith;
 
(d)           Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law; and
 
(e)           Direct the Borrower to deposit (and the Borrower hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such
additional amount of cash as is equal to the aggregate Stated Amount of all
Letters of Credit then outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(i);
 
 
91

--------------------------------------------------------------------------------

 
 
8.3           Remedies: Set-Off.  Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.  Each of the Lenders (for purposes of
this Article, references to the Lenders shall also mean the Swingline Lender)
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents, and Wells
Fargo Bank, National Association, London Branch to act on its behalf as the
Multicurrency Agent hereunder and under the other Credit Documents, and
authorizes each of the Agents to take such actions on its behalf and to exercise
such powers as are delegated to the Agents by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and neither the Borrower nor any other Credit Party shall have rights
as a third party beneficiary of any of such provisions.
 
9.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3           Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents.  Without limiting the generality of the foregoing, each of the
Agents:
 
 
92

--------------------------------------------------------------------------------

 
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that such Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the such Agent to liability or that is contrary to any Credit
Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections  10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct.  Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or a Lender.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article  III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.4           Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  Each Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
 
93

--------------------------------------------------------------------------------

 
 
9.5           Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, provided that if such bank is
not a Lender or an Affiliate of a Lender, the Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld).  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section  10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
 
94

--------------------------------------------------------------------------------

 
 
9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.8           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
9.9           Guaranty Matters.  The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section  9.9.
 
9.10           Swingline Lender.  The provisions of this Article  IX (other than
Section  9.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1          Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents, the Arrangers and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Arrangers), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agents or any
Lender (including the fees, charges and disbursements of any counsel for the
Agents or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iv) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, any Agent or
any Lender as a result of conduct of the Borrower that violates a sanction
enforced by OFAC.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall indemnify each Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section  10.1(a) or Section 
10.1(b) to be paid by it to any Agent (or any sub-agent thereof), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent) in connection
with such capacity.  The obligations of the Lenders under this Section 
10.1(c) are subject to the provisions of Section  2.3(c).
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in Section  10.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including Intralinks, SyndTrak or similar systems) in connection with
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby, except as a result of such Indemnitee’s gross negligence or
willful misconduct.
 
 
96

--------------------------------------------------------------------------------

 
 
(e)           All amounts due under this Section shall be payable by the
Borrower upon demand therefor.
 
10.2           Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
 
(a)           This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).
 
(b)           Each Credit Party irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any Credit Document shall
affect any right that the Administrative Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against any Credit Party or any of their respective properties in the
courts of any jurisdiction.
 
(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section  10.2(b).  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
 
97

--------------------------------------------------------------------------------

 
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section  10.4.  Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
10.3           Waiver of Jury Trial..  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.4           Notices; Effectiveness; Electronic Communication.
 
(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section  10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
  (i)           if to the Borrower, the Administrative Agent, the Multicurrency
Agent, the Issuing Lender or the Swingline Lender, to it at the address (or
telecopier number) specified for such Person on Schedule  1.1(a); and
 
  (ii)           if to any Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section  10.4(b) shall be effective as provided in Section  10.4(b).
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article  II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause  (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
 
98

--------------------------------------------------------------------------------

 
 
(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
10.5           Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
(a)           unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent
or the Arrangers for their own accounts) (it being understood that an amendment
to the definition of Total Leverage Ratio (or any defined terms used therein)
shall not constitute a reduction of any interest rate or fees hereunder),
(ii) extend the final scheduled maturity date or any other scheduled date for
the payment of any principal of or interest on any Loan (including any scheduled
date for the mandatory termination of any Commitments), or extend the time of
payment of any fees hereunder (other than fees payable to the Administrative
Agent or the Arrangers for their own accounts), or extend the time of payment of
any Reimbursement Obligation or any interest thereon, or extend the expiry date
of any Letter of Credit beyond the Letter of Credit Maturity Date, or
(iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section  3.2 or of any Default or Event of
Default or mandatory termination in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
 
(b)           unless agreed to by all of the Lenders, (i) release any Guarantor
from its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of Section
2.12(e), Section  2.14, any other provision of this Agreement or any other
Credit Document requiring pro rata treatment of any Lenders, or this Section 
10.5;
 
 
99

--------------------------------------------------------------------------------

 
 
(c)           change any provisions of any Credit Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of the Required Lenders of each
adversely affected Class;
 
(d)           unless agreed to by the Swingline Lender or the Administrative
Agent in addition to the Lenders required as provided hereinabove to take such
action, affect the respective rights or obligations of the Swingline Lender or
the Administrative Agent, as applicable, hereunder or under any of the other
Credit Documents; and
 
(e)           unless agreed to by each Hedge Party that would be adversely
affected thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);
 
and provided further that any waiver, amendment or modification of this
Agreement that by its terms adversely affects the rights or duties under this
Agreement of the Dollar Lenders (but not the Multicurrency Lenders) or the
Multicurrency Lenders (but not the Dollar Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders;
 
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section  1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth
herein.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
 
100

--------------------------------------------------------------------------------

 
 
10.6           Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section  10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section  10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section  10.6(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including for purposes of this Section  10.6(b),
participations in Swingline Loans and Letters of Credit) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
 (i)           The prior written consent of the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that
 
 (A)           the consent of the Borrower shall not be required if (y) a
Default or Event of Default has occurred and is continuing at the time of such
assignment or (z) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
 (B)           the consent of the Administrative Agent shall not be required for
assignments in respect of  a Commitment if such assignment is to a Person that
is a Revolving Credit Lender;
 
 (ii)           (A)  in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans of a Class at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause  (A) above, the aggregate amount of the Commitment of a
Class (which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (x) $5,000,000, in the case of any assignment in respect of a
Commitment of a Class (which for this purpose includes Revolving Loans of such
Class outstanding), or (y) the entire Dollar Swingline Commitment or
Multicurrency Swingline Commitment, as the case may be, and the full amount of
the outstanding Dollar Swingline Loans or Multicurrency Swingline Loans,
respectively, in the case of Swingline Loans, in any case, treating assignments
to two or more Approved Funds under common management as one assignment for
purposes of the minimum amounts, unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);
 
 
101

--------------------------------------------------------------------------------

 
 
(iii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment of a Class assigned,
except that this clause  (iii) shall not apply to rights in respect of Swingline
Loans;
 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;
 
(v)           no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
 
(vi)           no such assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section  10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections  2.15(a), 2.15(b),  2.16,  2.17 and 10.1 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section  2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2 and/or A-3, as applicable.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section  10.6(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section  10.6(d).
 
 
102

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule  1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice.  In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in
Swingline Loans and Letters of Credit) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.5(a) and clause  (i) of Section  10.5(b) that affects
such Participant.  Subject to Section  10.6(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections  2.15(a),  2.15(b),
2.16 and  2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section  10.6(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section  8.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section  2.14(b) as though it were a Lender.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section  2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section  2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section  2.16(e) as though it were a Lender.
 
 
103

--------------------------------------------------------------------------------

 
 
(f)           Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
 
(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
(h)           Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section  10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section  10.11.
 
(i)           Notwithstanding anything to the contrary contained herein, if
Wells Fargo assigns all of its Commitments and Revolving Loans in accordance
with this Section 10.6, Wells Fargo may resign as Issuing Lender and Swingline
Lender upon written notice to the Borrower and the Lenders.  Upon any such
notice of resignation, the Borrower shall have the right to appoint from among
the Lenders a successor Issuing Lender; provided that no failure by the Borrower
to make such appointment shall affect the resignation of Wells Fargo as Issuing
Lender.  Wells Fargo shall retain all of the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation and all obligations of
the Borrower and the Revolving Credit Lenders with respect thereto (including
the right to require the Revolving Credit Lenders to make Revolving Loans or
fund participation interests pursuant to Section 2.19).
 
10.7           No Waiver.  The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise.  No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default.  No
course of dealing between any Credit Party, the Administrative Agent or the
Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default.  No notice to or demand
upon any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any
right or remedy or take any other or further action in any circumstances without
notice or demand.
 
 
104

--------------------------------------------------------------------------------

 
 
10.8            Survival.  All representations, warranties and agreements made
by or on behalf of the Borrower or any other Credit Party in this Agreement and
in the other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations.  In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a), 
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and any termination of
this Agreement or any of the other Credit Documents.  Except as set forth above,
this Agreement and the Credit Documents shall be deemed terminated upon the
indefeasible payment in full of the Obligations.
 
10.9            Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
10.10           Construction.  The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof.  Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11           Confidentiality.  Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
 
 
105

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.12           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Section  3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
10.13           Disclosure of Information.  The Borrower agrees and consents to
the Administrative Agent’s and the Arrangers’ disclosure of information relating
to this transaction to Gold Sheets and other similar bank trade
publications.  Such information will consist of deal terms and other information
customarily found in such publications.
 
10.14           USA Patriot Act Notice.  Each Lender that is subject to the Act
(as defined below) and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 
 
106

--------------------------------------------------------------------------------

 
 
Exhibit B
Exhibit A-3 to the Credit Agreement
 
Borrower’s Taxpayer Identification No. 58-2555670
 
DOLLAR SWINGLINE NOTE
 

$___________________   _________, 20__   Charlotte, North Carolina

 
FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC. , a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wachovia Center, 301 South College Street, Charlotte, North Carolina (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of March 31,
2010 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Lender and Swingline Lender, and Bank of America, N.A., as Syndication
Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Dollar Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Dollar Swingline Note”) and the Credit Agreement.  The defined terms in the
Credit Agreement are used herein with the same meaning.  The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this Dollar
Swingline Note at the rates applicable thereto from time to time as provided in
the Credit Agreement.
 
This Dollar Swingline Note is issued to evidence the Dollar Swingline Loans made
by the Swingline Lender pursuant to the Credit Agreement.  All of the terms,
conditions and covenants of the Credit Agreement are expressly made a part of
this Dollar Swingline Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Dollar Swingline
Note is entitled to the benefits of and remedies provided in the Credit
Agreement and the other Credit Documents.  Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Dollar Swingline Note.
 
In the event of an acceleration of the maturity of this Dollar Swingline Note,
this Dollar Swingline Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
 
SIGNATURE PAGE TO SWINGLINE NOTE
 
 
 

--------------------------------------------------------------------------------

 
 
In the event this Dollar Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Dollar Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Swingline Lender shall not
be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Dollar Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.
 

  INTERCONTINENTALEXCHANGE, INC.          
By:
      Name:         Title:     

 
SIGNATURE PAGE TO SWINGLINE NOTE
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO FIRST AMENDMENT
NEW EXHIBIT A-4 TO CREDIT AGREEMENT
 
Borrower’s Taxpayer Identification No. 58-2555670
 
MULTICURRENCY SWINGLINE NOTE
 

$___________________  _________, 20__   Charlotte, North Carolina

 
FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC. , a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wachovia Center, 301 South College Street, Charlotte, North Carolina (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of March 31,
2010 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Lender and Swingline Lender, and Bank of America, N.A., as Syndication
Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Multicurrency Swingline Loans made
by the Swingline Lender, under the terms and conditions of this promissory note
(this “Multicurrency Swingline Note”) and the Credit Agreement.  The defined
terms in the Credit Agreement are used herein with the same meaning.  The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Multicurrency Swingline Note at the rates applicable thereto from time
to time as provided in the Credit Agreement.
 
This Multicurrency Swingline Note is issued to evidence the Multicurrency
Swingline Loans made by the Swingline Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Multicurrency Swingline Note by reference in
the same manner and with the same effect as if set forth herein at length, and
any holder of this Multicurrency Swingline Note is entitled to the benefits of
and remedies provided in the Credit Agreement and the other Credit
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Multicurrency Swingline Note.
 
In the event of an acceleration of the maturity of this Multicurrency Swingline
Note, this Multicurrency Swingline Note shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event this Multicurrency Swingline Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorneys’
fees.
 
This Multicurrency Swingline Note shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).  The
Borrower hereby submits to the nonexclusive jurisdiction of courts of the state
of New York and of the United States District Court of the Southern District of
New York, and any appellate court thereof, although the Swingline Lender shall
not be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Multicurrency Swingline Note to
be executed by its duly authorized corporate officer as of the day and year
first above written.
 

  INTERCONTINENTALEXCHANGE, INC.          
By:
      Name:         Title:     

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D TO FIRST AMENDMENT
REVISED EXHIBIT B-3 TO CREDIT AGREEMENT
 
NOTICE OF SWINGLINE BORROWING
 
[Date]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
 
Wells Fargo Bank, National Association,
as Swingline Lender
One Wachovia Center, [5th] Floor
301 South College Street
Charlotte, North Carolina 28288-0760
Attention:  ______________
 
[Wells Fargo Bank, National Association, London Branch
One Plantation Place
30 Fenchurch Street
London EC3M 3BD
Attn:__________________]1
 
Ladies and Gentlemen:
 
The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of March 31, 2010, among
the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent, Issuing Lender and Swingline Lender for the Lenders, and
Bank of America, N.A., as Syndication Agent (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(d)
of the Credit Agreement, hereby gives you, as Administrative Agent and as
Swingline Lender, irrevocable notice that the Borrower requests a Borrowing of a
[Dollar Swingline Loan][Multicurrency Swingline Loan]2 under the Credit
Agreement, and to that end sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.2(d) of the Credit
Agreement:
 

--------------------------------------------------------------------------------

1 Insert for Borrowing of Multicurrency Swingline Loans. 
2 Insert as appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)      The principal amount of the Proposed Borrowing is
[$][€][£]3_______________.4
 
(ii)      The Proposed Borrowing is requested to be made on __________________
(the “Borrowing Date”).5
 
(iii)           The use of the proceeds of the Proposed Borrowing is [to provide
liquidity for the clearing operations of [ICE Clear Europe/ICE Clear US/ICE
Trust/ICE Clear Canada][for working capital and general corporate purposes].
 
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
 
A.             Each of the representations and warranties contained in
Article IV of the Credit Agreement and in the other Credit Documents qualified
as to materiality is and will be true and correct and each not so qualified is
and will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
 
B.             No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
 
C.             After giving effect to the Proposed Borrowing, [the Aggregate
Revolving Dollar Credit Exposure will not exceed the aggregate Dollar
Commitments][the Aggregate Revolving Multicurrency Credit Exposure will not
exceed the aggregate Multicurrency Commitments]6.
 

  Very truly yours,           INTERCONTINENTALEXCHANGE, INC.          
By:
      Name:         Title:     

 

--------------------------------------------------------------------------------

3 Insert as appropriate. 
4 Amount of Proposed Borrowing must comply with Section 2.2(d) of the Credit
Agreement. 
5 Shall be a Business Day on or after the date hereof. 
6 Insert as appropriate.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E TO FIRST AMENDMENT
NEW SCHEDULE 1.1(A) TO CREDIT AGREEMENT
 
Commitments and
Notice Addresses
 
Commitments
 
 
Lender
 
Dollar
Commitment
   
Multicurrency
Commitment
 
Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association
  $ 65,000,000     $ 23,000,000  
Bank of America, N.A.
  $ 65,000,000     $ 23,000,000  
Bank of Montreal
  $ 55,000,000     $ 20,000,000  
Societe Generale
  $ 55,000,000     $ 20,000,000  
The Bank of Tokyo-Mitsubishi UFJ, New York Branch
  $ 55,000,000     $ 20,000,000  
Regions Bank
  $ 44,000,000     $ 16,000,000  
Deutsche Bank AG New York Branch
  $ 36,000,000     $ 14,000,000  
Morgan Stanley Bank, N.A.
  $ 36,000,000     $ 14,000,000  
Fifth Third Bank
  $ 35,000,000       --  
The Bank of New York Mellon
  $ 25,000,000       --  
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 15,000,000       --  
Taiwan Cooperative Bank, Los Angeles Branch
  $ 15,000,000       --  
Bank of Taiwan, New York Agency
  $ 15,000,000       --  
E. Sun Bank
  $ 10,000,000       --  
First Commercial Bank, New York Agency
  $ 10,000,000       --  
Hua Nan Commercial Bank, Ltd.
  $ 10,000,000       --  
Taiwan Business Bank
  $ 10,000,000       --  
Mega International Commercial Bank Co., Ltd.
  $ 9,000,000       --  
Bank of Communications Co., Ltd, New York Branch
  $ 5,000,000       --  
The Chiba Bank, Ltd., New York Branch
  $ 5,000,000       --  
Total
  $ 575,000,000     $ 150,000,000  

 
Notice Addresses
 
Party
 
Address
Borrower
IntercontinentalExchange, Inc.
2100 River Edge Parkway, 5th Floor
Atlanta, Georgia 30328
Attention: Legal Department
Telephone:  (770) 738-2106
Telecopy:  (770) 857-4755
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association
Instructions for wire transfers in Dollars to the Administrative Agent:
 
Wells Fargo Bank, National Association
ABA Routing No. 053000219
Charlotte, North Carolina
Account Number:  5000000147609
Account Name:  IntercontinentalExchange Inc
Attention:  Syndication Agency Services
 
Instructions for wire transfers in Sterling to the Multicurrency Agent:
 
Bank Name:        Royal Bank of Scotland
Swift Code:          RBS SC:16-00-34
Account No:       IBAN – GB66RBOS16003412251333
 
Instructions for wire transfers in Euros to the Multicurrency Agent:
 
Bank Name:         Lloyds Bank London
Swift Code:           RBS SC:16-00-34
Account No.:       IBAN - GB63LOYD30963459023107
 
Address for notices as Administrative Agent:
 
Wells Fargo Bank, National Association
1525 W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone:  (704) 383-3721
Telecopy:  (704) 383-0288
 
Address for notices as Swingline Lender with respect to Dollar Swingline Loans:
 
Wells Fargo Bank, National Association
1525 W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone:  (704) 383-3721
Telecopy:  (704) 383-0288

 
 
 

--------------------------------------------------------------------------------

 
 

 
Address for notices as Swingline Lender with respect to Multicurrency Swingline
Loans:
 
Wells Fargo Bank, National Association, London Branch
One Plantation Place
30 Fenchurch Street
London EC3M 3BD
Telecopy:  44 (0) 20 7929 4645
Attention:  Patricia Parson
Telephone:  44 (0) 20 7956 4311
Attention:  Ian King
Telephone:  44(0) 20 7956 4316
 
in each case, with a copy to:
 
Wells Fargo Bank, National Association
171 17th Street, N.W.
Atlanta, Georgia 30363
Mailcode GA4507
Attention: Elaine Eaton
Telephone: (404) 214-3627
Telecopy: (404) 861-0604
Attention: Mendel Lay
Telephone: (404) 214-3849
Telecopy: (404) 214-3861
 